Exhibit 10.1

 

 

 

EXECUTION COPY

$500,000,000

CREDIT AGREEMENT

among

THE WESTERN UNION COMPANY,

as the Company,

THE BANKS PARTIES HERETO,

BANK OF AMERICA, N.A.,

as Syndication Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

Dated as of December 5, 2008

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Runners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS    1     1.1    Defined Terms    1     1.2    Other
Definitional Provisions    13     1.3    Accounting Terms    13 SECTION 2 AMOUNT
AND TERMS OF COMMITMENTS    14     2.1    Commitments    14     2.2    Notes   
14     2.3    Procedure for Borrowing    14     2.4    Fees    15     2.5   
Termination or Reduction of Commitments    15     2.6    Prepayments    16
    2.7    Conversion and Continuation Options    16     2.8    Minimum Amounts
of Tranches; Maximum Number of Tranches    17     2.9    Interest Rates and
Payment Dates    17     2.10    Computation of Interest and Fees    18     2.11
   Inability to Determine Interest Rate    18     2.12    Pro Rata Treatment and
Payments    19     2.13    Illegality    21     2.14    Requirements of Law   
21     2.15    Taxes    23     2.16    Indemnity    24     2.17    Action of
Affected Banks    24     2.18    Payment in Full at Maturity    25     2.19   
Defaulting Banks    25 SECTION 3 REPRESENTATIONS AND WARRANTIES    26     3.1   
Financial Condition    26     3.2    No Change    27     3.3    Corporate
Existence; Compliance with Law    27     3.4    Corporate Power; Authorization;
Enforceable Obligations    27     3.5    No Legal Bar    27     3.6    No
Material Litigation    28     3.7    No Default    28     3.8    Taxes    28
    3.9    Federal Regulations    28     3.10    ERISA    28     3.11   
Investment Company Act    29     3.12    Purpose of Loans    29     3.13   
Disclosure    29     3.14    Ranking    29     3.15    Compliance with OFAC,
FCPA    29 SECTION 4 CONDITIONS PRECEDENT    29     4.1    Conditions to
Effectiveness    29     4.2    Conditions to Each Loan    31 SECTION 5
AFFIRMATIVE COVENANTS    31

 

i



--------------------------------------------------------------------------------

    5.1    Financial Statements    31     5.2    Certificates; Other Information
   32     5.3    Conduct of Business and Maintenance of Existence    33     5.4
   Inspection of Property; Books, Records and Discussions    33     5.5   
Notices    33 SECTION 6 NEGATIVE COVENANTS    34     6.1    Limitation on
Significant Subsidiary Indebtedness    34     6.2    Limitation on Liens    35
    6.3    Limitation on Sales and Leasebacks    36     6.4    Limitations on
Fundamental Changes    37     6.5    Limitations on Restrictions on Dividends   
37     6.6    Financial Covenant    37 SECTION 7 EVENTS OF DEFAULT    38 SECTION
8 THE ADMINISTRATIVE AGENT    40     8.1    Appointment    40     8.2   
Delegation of Duties    40     8.3    Exculpatory Provisions    41     8.4   
Reliance by Administrative Agent    41     8.5    Notice of Default    42
    8.6    Non-Reliance on Administrative Agent and Other Banks    42     8.7   
Indemnification    42     8.8    Administrative Agent in Its Individual Capacity
   43     8.9    Successor Administrative Agent    43     8.10    Syndication
Agent, etc.    43 SECTION 9 MISCELLANEOUS    44     9.1    Amendments and
Waivers    44     9.2    Notices    44     9.3    No Waiver; Cumulative Remedies
   46     9.4    Survival of Representations and Warranties    46     9.5   
Payment of Expenses and Taxes    46     9.6    Successors and Assigns;
Participations; Purchasing Banks    47     9.7    Adjustments; Set-off    51
    9.8    Table of Contents and Section Headings    52     9.9   
Confidentiality    52     9.10    Patriot Act Notice    53     9.11   
Counterparts    53     9.12    Severability    53     9.13    Integration    53
    9.14    GOVERNING LAW    53     9.15    Submission To Jurisdiction; Waivers
   53     9.16    Acknowledgements    54     9.17    WAIVERS OF JURY TRIAL    54
    9.18    Effectiveness    54     9.19    No Fiduciary Duty    54

 

ii



--------------------------------------------------------------------------------

Schedules    Schedule 1.1    Banks and Commitments Schedule 3.6    Material
Litigation Exhibits    Exhibit A    Note Exhibit B    Borrowing Certificate
Exhibit C    Opinion of Counsel Exhibit D    Commitment Transfer Supplement



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of December 5, 2008, among THE WESTERN UNION COMPANY,
a Delaware corporation (the “Company”), the several banks and other financial
institutions from time to time parties to this Agreement (the “Banks”), BANK OF
AMERICA, N.A., as syndication agent (in such capacity, the “Syndication Agent”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the
Banks hereunder (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Company has requested the Banks to make Loans to the Company, and
the Banks are willing to make Loans to the Company, subject to the terms and
conditions hereof;

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate for such day plus
one and one-half percent (1.50%) and (c) the One Month LIBOR Rate for such day
(determined on a daily basis as set forth below) plus one and one-half percent
(1.50%). For purposes hereof: “Prime Rate” shall mean, at any time, the rate of
interest per annum publicly announced from time to time by Wells Fargo at its
principal office in San Francisco, California as its base rate. The parties
hereto acknowledge that the rate announced publicly by Wells Fargo as its Prime
Rate is an index or base rate and shall not necessarily be its lowest or best
rate charged to its customers or other banks; “Federal Funds Effective Rate”
shall mean, for any day, the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published on the
next succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it; and “One Month LIBOR Rate” shall
mean, for any day, a rate per annum equal to the quotient (rounded upward if
necessary to the nearest 1/16 of one percent) of (x) the rate per annum
determined by the Administrative Agent appearing on Reuters Screen LIBOR01 Page
(or (i) such other page or service as may replace such page on such system or
service for the purpose of displaying such rates and (ii) if more than one rate
appears on such screen, the arithmetic mean for all such rates) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) (or as soon thereafter as practicable), for Dollar deposits being
delivered in the London interbank eurodollar currency market for a term of one
month commencing on such date of determination, divided by (y) one minus the
Eurodollar Reserve Percentage in effect on such day. If for any reason rates are
not available as provided in clause (x) of the preceding sentence, the rate to
be used in clause (x) shall be, at the Administrative



--------------------------------------------------------------------------------

Agent’s discretion (in each case, rounded upward if necessary to the nearest
1/16 of one percent), (i) the rate per annum at which Dollar deposits are
offered to the Administrative Agent in the London interbank eurodollar currency
market or (ii) the rate at which Dollar deposits are offered to the
Administrative Agent in, or by the Administrative Agent to major banks in, any
offshore interbank eurodollar market selected by the Administrative Agent, in
each case on the applicable day (provided that if such day is not a Business Day
for which Dollar deposits are offered to the Administrative Agent in the London
interbank eurodollar currency market, the next preceding Business Day for which
Dollar deposits are offered to the Administrative Agent in the London interbank
eurodollar currency market) at or about 11:00 a.m., London time (or as soon
thereafter as practicable) (for delivery on such date of determination) for a
one month term. Each change in the Prime Rate, the Federal Funds Effective Rate
and the One Month LIBOR Rate shall be effective as of the opening of business on
the day such change occurs.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors (or
persons per forming similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Applicable Margin”: with respect to each day for each Type of Loan, the rate
per annum based on the Ratings in effect on such day, as set forth under the
relevant column heading below:

 

Rating

  

Eurodollar
Loans

    

ABR
Loans

Rating I

   1.875%      0.625%

Rating II

   2.000%      0.750%

Rating III

   2.125%      0.875%

Rating IV

   2.250%      1.000%

Rating V

   2.625%      1.375%

“Available Commitment”: as to any Bank at any time, an amount equal to the
excess, if any, of (a) the amount of such Bank’s Commitment over (b) the
aggregate principal amount of all Loans made by such Bank then outstanding.

“Bankruptcy Code”: the Bankruptcy Code in Title 11 of the United States Code, as
amended, modified, succeeded or replaced from time to time.

 

2



--------------------------------------------------------------------------------

“Borrowing Certificate”: a notice of borrowing and certificate of the Company
substantially in the form of Exhibit B.

“Borrowing Date”: any Business Day specified in a notice furnished pursuant to
subsection 2.3 as a date on which the Company requests the Banks to make Loans
hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or San Francisco, California are authorized or
required by law to close; provided, however, that when used to describe the date
of any borrowing of, or any payment or interest rate determination in respect
of, a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which commercial banks are not open for dealings in Dollar deposits in the
London interbank market.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Change of Control”: any acquisition by any Person or Group of Persons, either
directly or indirectly, of (a) the power to elect, appoint or cause the election
or appointment of at least a majority of the members of the Board of Directors
of the Company (or any other Person to which all or substantially all of the
properties and assets of the Company have been transferred), through beneficial
ownership of the Capital Stock of the Company (or such other Person) or through
contract, agreement, arrangement or proxy, or (b) all or substantially all of
the properties and assets of the Company.

“Closing Date”: the date on which this Agreement becomes effective in accordance
with subsection 4.1.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Bank, the obligation of such Bank to make Loans to the
Company hereunder, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Bank’s name on Schedule 1.1 or
in the Commitment Transfer Supplement pursuant to which it became a Bank, as
such amount may be reduced pursuant to subsection 2.5 or subsection 9.6 or
increased pursuant to subsection 9.6.

“Commitment Percentage”: as to any Bank at any time, the percentage of the
aggregate Commitments then constituted by such Bank’s Commitment.

“Commitment Transfer Supplement”: as defined in subsection 9.6(c).

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

 

3



--------------------------------------------------------------------------------

“Competitor”: any Person significantly and directly engaged in the business of
payment instruments or consumer funds transfers.

“Consolidated Net Assets”: the gross book value of the assets of the Company and
its Subsidiaries (which under GAAP would appear on the consolidated balance
sheet of the Company and its Subsidiaries) less all reserves (including, without
limitation, depreciation, depletion and amortization) applicable thereto and
less (i) minority interests and (ii) liabilities (determined in accordance with
GAAP) which, in accordance with their terms, will be settled within one year
after the date of determination.

“Consolidated Net Income”: the net income of the Company and its Subsidiaries
(which under GAAP would appear on the consolidated income statement of the
Company and its Subsidiaries), excluding, however, (i) any equity of the Company
or a Subsidiary in the unremitted earnings of any corporation which is not a
Subsidiary, (ii) gains from the write-up in the book value of any asset and
(iii) in the case of an acquisition of any Person which is accounted for on a
purchase basis, earnings of such Person prior to its becoming a Subsidiary.

“Consolidated Net Worth”: the sum of (i) the par value (or value stated on the
books of such corporation) of the capital stock of all classes of the Company
and its Subsidiaries, plus (or minus in the case of a deficit) (ii) the amount
of the consolidated surplus, whether capital or earned, of the Company and its
Subsidiaries, and plus (or minus in the case of a deficit) (iii) retained
earnings of the Company and its Subsidiaries, all as determined in accordance
with GAAP; provided, however, that Consolidated Net Worth shall exclude the
effects of currency translation adjustments and the application of FAS 115.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulted Amount”: with respect to any Bank at any time, any amount required to
be paid by such Bank to the Administrative Agent or any other Bank hereunder at
or prior to such time that has not been so paid as of such time. In the event
that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.19(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder on the
same date as the Defaulted Amount so deemed paid in part.

“Defaulting Bank”: at any time, a Bank that, at such time, owes a Defaulted Loan
or a Defaulted Amount.

“Defaulted Loan”: with respect to any Bank at any time, the portion of any Loan
required to be made by such Bank to the Company pursuant to Section 2.1 at or
prior to such time that has not been made by such Bank. In the event that a
portion of a Defaulted Loan shall be deemed paid pursuant to Section 2.12(c),
the remaining portion of such Defaulted Loan shall be considered a Defaulted
Loan originally required to be paid hereunder on the same date as the Defaulted
Loan so deemed paid in part.

 

4



--------------------------------------------------------------------------------

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Dollar Loans”: the ABR Loans.

“Drawdown Period”: as to any Bank, the period from and including the Closing
Date to but not including the date that is 60 days after the Closing Date or
such earlier date on which the Commitments shall terminate as provided herein.

“EBITDA”: for any period, net income (or net loss) plus the sum of (a) interest
expense, (b) income tax expense, (c) depreciation expense, (d) amortization
expense, (e) any other non-cash deductions, losses or charges made in
determining net income for such period and (f) extraordinary losses or charges,
and minus extraordinary gains, in each case determined in accordance with GAAP
for such period.

“Environmental Laws”: any and all Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees or requirements
of any Governmental Authority regulating, relating to or imposing liability or
standards of conduct concerning environmental protection matters.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based on
the Eurodollar Rate.

“Eurodollar Rate”: a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

 

Eurodollar Rate =

  

LIBOR

        1.00 - Eurodollar Reserve Percentage   

“Eurodollar Reserve Percentage”: for any day, the maximum rate (expressed as a
decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%) at
which any bank subject thereto would be required to maintain reserves under
Regulation D of the Board of Governors of the Federal Reserve System (or any
successor or similar regulations relating to such reserve requirements) against
Eurocurrency Liabilities (as that term is used in Regulation D), if such
liabilities were outstanding. The Eurodollar Reserve Percentage shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excluded Individuals”: with respect to any Person, the officers, directors,
employees, agents and representatives of such Person involved, directly or
indirectly, in the payment instruments and consumer funds transfer business of
such Person.

 

5



--------------------------------------------------------------------------------

“Facility Fee Rate”: for each day during each calculation period, a rate per
annum based on the Ratings in effect on such day, as set forth below:

 

Rating

   Facility
Fee Rate

Rating I

   0.375%

Rating II

   0.500%

Rating III

   0.625%

Rating IV

   0.750%

Rating V

   0.875%

“Federal Funds Effective Rate”: as defined in the definition of “ABR”.

“Federal Reserve Board”: the Board of Governors of the Federal Reserve System,
and any Governmental Authority succeeding to any of its principal functions.

“Fee Letters”: collectively, (a) the letter agreement dated November 20, 2008
addressed to the Company from the Administrative Agent, as amended, modified or
otherwise supplemented and (b) the letter agreement dated November 17, 2008
addressed to the Company from the Syndication Agent, as amended, modified or
otherwise supplemented.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“Funded Indebtedness”: any indebtedness for money borrowed, created, issued,
incurred, assumed or guaranteed which would, in accordance with GAAP, be
classified as long-term debt, but in any event including all indebtedness for
money borrowed, whether secured or unsecured, maturing more than one year, or
extendible at the option of the obligor to a date more than one year, after the
date of determination thereof (excluding any amount thereof included in current
liabilities).

“GAAP”: as to a particular Person, such accounting principles as, in the opinion
of the independent public accountants regularly retained by such Person, conform
at the time to United States generally accepted accounting principles.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Group of Persons” means any related Persons that would constitute a “group” for
purposes of Section 13(d) and Rule 13d-5 under the Securities Exchange Act of
1934, as amended (as such Section and Rule are in effect as of the date of this
Agreement).

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), and
without duplication, any obligation of (a) the guaranteeing person or
(b) another Person (including,

 

6



--------------------------------------------------------------------------------

without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing the payment or in effect
guaranteeing the payment of any Indebtedness (the “primary obligations”) of any
other third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor or (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; provided,
however, that the term Guarantee Obligation shall not include (x) endorsements
of instruments for deposit or collection in the ordinary course of business or
(y) any bond or guarantee given by the Company or any Subsidiary on behalf of
any Subsidiary solely for the performance of contractual obligations with
customers or on behalf of customers in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary payment obligation in respect of which such Guarantee Obligation is made
and (b) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.

“Indebtedness”: of any Person at any date and without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than trade liabilities not more than 60
days past due incurred in the ordinary course of business and payable in
accordance with customary practices or endorsements for the purpose of
collection in the ordinary course of business and excluding the deferred
purchase price of property or services to be repaid through earnings of the
purchaser to the extent such amount is not characterized as indebtedness in
accordance with GAAP), (b) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (c) all obligations
of such Person under Financing Leases, (d) all payment obligations of such
Person in respect of acceptances issued or created for the account of such
Person and (e) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof; provided that, if such Person has not assumed or otherwise
become liable in respect of such indebtedness, such obligations shall be deemed
to be in an amount equal to the lesser of (i) the amount of such indebtedness
and (ii) the book value of the property subject to such Lien at the time of
determination. For the purposes of this definition, the following shall not
constitute Indebtedness: the issuance of payment instruments, consumer funds
transfers, or other amounts paid to or received by the Company, any of its
Subsidiaries or any agent thereof in the ordinary course of business in order
for the Company or such Subsidiary to make further distribution to a third
party, to the extent payment in respect thereof has been received by the
Company, such Subsidiary or any agent thereof.

 

7



--------------------------------------------------------------------------------

“Information Materials”: the Confidential Information Memorandum dated November
2008 in respect of the transactions contemplated hereby sent by Wells Fargo to
each of the Banks, including all supplements and amendments thereto.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December and the Termination Date, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period and (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.

“Interest Period”:

(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, three or six
months thereafter, as selected by the Company in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, three or six
months thereafter, as selected by the Company by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(A) if any Interest Period pertaining to a Eurodollar Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(B) [Reserved];

(C) any Interest Period that would otherwise extend beyond the Termination Date
shall end on the Termination Date;

(D) if the Company shall fail to give notice as provided in clause (a)(ii)
above, the Company shall be deemed to have selected an ABR Loan to replace the
affected Eurodollar Loan;

 

8



--------------------------------------------------------------------------------

(E) any Interest Period pertaining to a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

(F) no more than eight (8) Eurodollar Loans may be in effect at any time. For
purposes hereof, Eurodollar Loans with different Interest Periods shall be
considered as separate Eurodollar Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period.

“Lead Arrangers”: Wells Fargo Bank, National Association and Banc of America
Securities LLC.

“LIBOR”: for any Eurodollar Loan for any Interest Period therefor, (a) the rate
of interest per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time), on the second full Business Day
preceding the first day of such Interest Period, and in an amount approximately
equal to the amount of the Eurodollar Loan and for a period approximately equal
to such Interest Period or (b) if such rate is for any reason not available, the
rate per annum equal to the rate at which the Administrative Agent or its
designee is offered deposits in Dollars at or about 11:00 A.M. (London time),
two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where the eurodollar operations in respect of its
Eurodollar Loans are then being conducted for settlement in immediately
available funds, for delivery on the first day of such Interest Period for the
number of days comprised therein, and in an amount comparable to the amount of
the Eurodollar Loan to be outstanding during such Interest Period.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing), it being
understood that the holding of money or investments for the purpose of honoring
payment instruments or consumer funds transfers, or other amounts paid to or
received by the Company, any of its Subsidiaries or any agent thereof in the
ordinary course of business in order for the Company or such Subsidiary to make
further distribution to a third party, shall not be considered a “Lien” for the
purposes of this definition.

“Loan”: as defined in subsection 2.1.

“Loan Documents”: this Agreement and the Notes.

 

9



--------------------------------------------------------------------------------

“Majority Banks”: at any time, the Banks holding more than 66 2/3% of the
aggregate unpaid principal amount of the Loans or, if no Loans are then
outstanding, the Banks holding more than 66 2/3% of the aggregate amount of the
Commitments.

“Material Adverse Effect”: a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or the Notes.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Note”: as defined in subsection 2.2.

“Obligations”: all of the obligations, indebtedness and liabilities of the
Company to the Banks and the Administrative Agent, whenever arising, under this
Agreement, the Notes or any of the other Loan Documents including principal,
interest, fees, reimbursements and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to the
Company, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).

“Participant”: as defined in subsection 9.6(b).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Person”: an individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, Governmental Authority
or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: as defined in the definition of ABR.

“Principal Facility”: the real property, fixtures, machinery and equipment
relating to any facility owned by the Company or any Subsidiary, except for any
facility that, in the opinion of the Board of Directors of the Company, is not
of material importance to the business conducted by the Company and its
Subsidiaries, taken as a whole.

“Purchased Receivables”: accounts receivable purchased by the Company or any of
its Subsidiaries from third parties and not originally created by the sale of
goods or services by the Company or any of its Subsidiaries.

 

10



--------------------------------------------------------------------------------

“Purchased Receivables Financing”: any financing transaction pursuant to which
Purchased Receivables are sold, transferred, securitized or otherwise financed
by any Receivables Subsidiary and as to which there is no recourse to the
Company or any of its other Subsidiaries (other than customary representations
and warranties made in connection with the sale or transfer of Purchased
Receivables).

“Purchasing Banks”: as defined in subsection 9.6(c).

“Rating”: the respective rating of each of the Rating Agencies applicable to the
long-term senior unsecured non-credit enhanced debt of the Company, as announced
by the Rating Agencies from time to time.

“Rating Agencies”: collectively, S&P and Moody’s.

“Rating Category”: each of Rating I, Rating II, Rating III, Rating IV and Rating
V.

“Rating I”, “Rating II”, “Rating III”, “Rating IV” and “Rating V”: the
respective Ratings set forth below:

 

    

Rating
Category

 

S&P

 

Moody’s

     

Rating I

  greater than or
equal to A   greater than or
equal to A2    

Rating II

  equal to A-   equal to A3    

Rating III

  equal to BBB+   equal to Baa1    

Rating IV

  equal to BBB   equal to Baa2    

Rating V

  less than BBB   less than Baa2  

provided, that (i) if on any day the Ratings of the Rating Agencies do not fall
in the same Rating Category, and the lower of such Ratings (i.e., the Rating
Category designated by a numerically higher Roman numeral) is one Rating
Category lower than the higher of such Ratings, then the Rating Category of the
higher of such Ratings shall be applicable for such day, (ii) if on any day the
Ratings of the Rating Agencies do not fall in the same Rating Category, and the
lower of such Ratings is more than one Rating Category lower than the higher of
such Ratings, then the Rating Category next lower from that of the higher of
such Ratings shall be applicable for such day, (iii) if on any day the Rating of
only one of the Rating Agencies is available, then the Rating Category
determined by such Rating shall be applicable for such day and (iv) if on any
day a Rating is available from neither of the Rating Agencies, then Rating V
shall be applicable for such day. Any change in the applicable Rating Category
resulting from a change in the Rating of a Rating Agency shall become effective
on the date such change is publicly announced by such Rating Agency.

 

11



--------------------------------------------------------------------------------

“Receivables Subsidiary”: any Subsidiary of the Company which purchases
Purchased Receivables directly or to which Purchased Receivables are transferred
by the Company or any of its Subsidiaries, in either case with the intention of
engaging in a Purchased Receivables Financing.

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System.

“Regulation X”: Regulation X of the Board of Governors of the Federal Reserve
System.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law (including, without limitation, Environmental Laws), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer”: the chairman and the chief executive officer of the
Company, the chief financial officer of the Company, the treasurer of the
Company or the senior vice president-finance of the Company.

“S&P”: Standard & Poor’s Ratings Services.

“Short-Term Ratings”: with respect to any Person, the short-term debt ratings of
such Person issued by the Rating Agencies.

“Significant Subsidiary”: at any date, any Subsidiary of the Company which,
together with its Subsidiaries, (i) has a proportionate share of Consolidated
Net Assets that exceeds 10% at the time of determination or (ii) has equity in
the Consolidated Net Income that exceeds 10% for the period of the four most
recently completed fiscal quarters preceding the time of determination.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, directly or indirectly through one or more intermediaries, or
both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.

“Termination Date”: December 4, 2009.

 

12



--------------------------------------------------------------------------------

“Tranche”: the reference to Eurodollar Loans the Interest Periods with respect
to all of which begin on the same date and end on the same later date (whether
or not such Loans shall originally have been made on the same day); Tranches may
be identified as “Eurodollar Tranches”.

“Transferee”: as defined in subsection 9.6(f).

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Wells Fargo”: Wells Fargo Bank, National Association, together with its
successors and/or assigns.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or any certificate or
other document made or delivered pursuant hereto.

(b) As used herein and in the Notes, and any certificate or other document made
or delivered pursuant hereto, accounting terms relating to the Company and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, and all accounting determinations hereunder shall be made, in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Company delivered to the Banks;
provided that, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in this Agreement, and the Company,
the Majority Banks or the Administrative Agent shall so request, the
Administrative Agent, the Banks and the Company shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Majority Banks); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

13



--------------------------------------------------------------------------------

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments.

(a) Subject to the terms and conditions hereof, each Bank severally agrees to
make term loans (each, a “Loan”; collectively, the “Loans”) in Dollars to the
Company from time to time during the Drawdown Period in an aggregate principal
amount at any one time outstanding which shall not exceed the amount of such
Bank’s Commitment. Amounts borrowed under this Section 2.1(a) and repaid or
prepaid may not be reborrowed.

(b) The Loans may from time to time be (i) Eurodollar Loans, (ii) ABR Loans, or
(iii) a combination thereof, as determined by the Company and notified to the
Administrative Agent in accordance with subsections 2.3 and 2.7.

2.2 Notes. The Loans made by each Bank shall be evidenced by a promissory note
of the Company, substantially in the form of Exhibit A with appropriate
insertions as to payee, date and principal amount (a “Note”), payable to the
order of such Bank and in a principal amount equal to such Bank’s Commitment.
Each Bank is hereby authorized to record the date, Type and amount of each Loan
made by such Bank, each continuation thereof, each conversion of all or a
portion thereof to another Type, the date and amount of each payment or
prepayment of principal thereof and, in the case of Eurodollar Loans, the length
of each Interest Period with respect thereto, on the schedule annexed to and
constituting a part of its Note, and any such recordation shall constitute prima
facie evidence of the accuracy of the information so recorded, provided that the
failure of any Bank to make any such recordation (or any error in such
recordation) shall not affect the obligations of the Company hereunder or under
any Note in respect of the Loans. Each Note shall (x) be dated the Closing Date,
(y) be stated to mature on the Termination Date and (z) provide for the payment
of interest in accordance with subsection 2.9.

2.3 Procedure for Borrowing. The Company may borrow under the Commitments during
the Drawdown Period on any Business Day, provided that the Company shall deliver
to the Administrative Agent a Borrowing Certificate (which certificate to be
effective on the requested Borrowing Date must be received by the Administrative
Agent (a) prior to 9:00 A.M., San Francisco, California time, three Business
Days prior to the requested Borrowing Date, if all or any part of the requested
Loans are to be initially Eurodollar Loans and (b) prior to 9:00 A.M., San
Francisco, California time, on the requested Borrowing Date, otherwise),
specifying (i) the amount to be borrowed, (ii) the requested Borrowing Date,
(iii) whether the borrowing is to be of Eurodollar Loans, ABR Loans or a
combination thereof and (iv) if the borrowing is to be entirely or partly of
Eurodollar Loans, the aggregate amount of such Eurodollar Loans and the amounts
of each such Eurodollar Loan and the respective length of the initial Interest
Period therefor. Each borrowing under the Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if the then Available Commitments are less
than $5,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
a Borrowing Certificate, the Administrative Agent shall promptly notify each
Bank thereof.

 

14



--------------------------------------------------------------------------------

Each Bank will make the amount of its pro rata share of each borrowing available
to the Administrative Agent for the account of the Company at the applicable
office of the Administrative Agent specified in subsection 9.2 or such other
office specified by the Administrative Agent from time to time prior to 11:00
A.M., San Francisco, California time in the case of ABR Loans and 9:00 A.M., San
Francisco, California time in the case of Eurodollar Loans, on the Borrowing
Date requested by the Company in Dollars and in funds immediately available to
the Administrative Agent. Such borrowing will then be made available to the
Company by the Administrative Agent crediting the account of the Company on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Banks and in like funds as received by the
Administrative Agent.

2.4 Fees.

(a) The Company agrees to pay to the Administrative Agent, for the account of
each Bank, a facility fee for the period from and including the Closing Date
through the Termination Date, calculated as an amount equal to the product of
(i) the Facility Fee Rate and (ii) the average daily amount of the Commitment of
such Bank (regardless of usage) during the period for which such facility fee is
calculated, payable in arrears on the last day of each December, March, June and
September (for the quarterly period ended on such date) and on the Termination
Date or such earlier date on which the Commitments shall terminate as provided
herein (for the period from the last quarterly payment date to the applicable
Termination Date or such other date, as applicable). Such payments shall
commence on December 31, 2008, and such first payment shall be for the period
from the Closing Date through December 31, 2008.

(b) The Company agrees to pay to the Administrative Agent, the Syndication Agent
and the Lead Arrangers for their own account, as the case may be, the fees in
the respective amounts and at the respective times set forth in the Fee Letters.

(c) The Company agrees to pay to the Administrative Agent, for the account of
each Bank, (i) on the date that is 90 days after the Closing Date, a fee equal
to 0.25% of the aggregate principal amount of the Loans made by such Bank and
outstanding on such date and (ii) on the date that is 180 days after the Closing
Date, a fee equal to 0.50% of the aggregate principal amount of the Loans made
by such Bank and outstanding on such date.

2.5 Termination or Reduction of Commitments

(a) Optional. The Company shall have the right, upon not less than five Business
Days’ notice to the Administrative Agent, to terminate the Commitments or, from
time to time, to reduce the amount of the Commitments, provided that no such
termination or reduction shall be permitted if, after giving effect thereto and
to any prepayments of the Loans made on the effective date thereof, the
aggregate principal amount of the Loans then outstanding would exceed the
Commitments then in effect. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Bank thereof. Any such reduction shall be in an
amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof
and shall reduce permanently the Commitments then in effect.

 

15



--------------------------------------------------------------------------------

(b) Mandatory. On the last day of the Drawdown Period, and from time to time
thereafter upon each prepayment of the Loans, the Commitments of the Lenders
shall be automatically and permanently reduced on a pro rata basis by an amount
equal to the amount by which (i) the aggregate Commitments immediately prior to
such reduction exceeds (ii) the aggregate unpaid principal amount of all Loans
outstanding at such time.

2.6 Prepayments.

(a) Subject to subsection 2.16, the Company may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice to the Administrative Agent given prior to 9:00 A.M., San
Francisco, California time, at least three Business Days in advance in the case
of Eurodollar Loans and on the requested prepayment date in the case of ABR
Loans, specifying the date and amount of prepayment and whether the prepayment
is of Eurodollar Loans, ABR Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Bank thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein. Partial prepayments shall be in an
aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.

(b) Mandatory. On the first Business Day after the Company or any of its
Subsidiaries receives net cash proceeds from (i) the issuance or incurrence of
indebtedness for borrowed money (other than pursuant to this Agreement or under
existing commitments under any other credit agreement as in effect on the date
hereof) having a stated maturity of longer than 270 days, (ii) the issuance of
equity interests in the capital markets (other than the issuance of equity for
employee options in the ordinary course of business or in connection with
employees joining the company as part of an acquisition) or (iii) the sale of
assets in a transaction or series of related transactions (other than sales of
assets in the ordinary course of business or otherwise by the Company or any of
its Subsidiaries to the Company or any other Subsidiary of the Company) the
consideration for which is $250,000,000 or more, the Company shall ratably repay
the Advances by an amount equal to such net cash proceeds.

2.7 Conversion and Continuation Options.

(a) The Company may elect from time to time to convert Loans that are Eurodollar
Loans to ABR Loans, by giving the Administrative Agent at least two Business
Days’ prior irrevocable notice of such election, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Company may elect from time to time to convert
ABR Loans to Eurodollar Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election. Any such notice of
conversion to Eurodollar Loans shall specify the length of the initial Interest
Period or Interest Periods therefor. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Bank thereof. All or any part of
outstanding Eurodollar Loans and ABR Loans may be converted as provided herein,
provided that (i) no Loan may be converted into a

 

16



--------------------------------------------------------------------------------

Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Banks have determined that such a
conversion is not appropriate, (ii) any such conversion may only be made if,
after giving effect thereto, subsection 2.8 shall not have been contravened and
(iii) no Loan may be converted into a Eurodollar Loan after the date that is one
month prior to the Termination Date.

(b) Any Loans that are Eurodollar Loans may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Company giving notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in subsection 1.1,
of the length of the next Interest Period to be applicable to such Loans,
provided that no Eurodollar Loan may be continued as such (i) when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Banks have determined that such a continuation is not appropriate,
(ii) if, after giving effect thereto, subsection 2.8 would be contravened or
(iii) after the date that is one month prior to the Termination Date and
provided, further, that if the Company shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each Bank
thereof.

2.8 Minimum Amounts of Tranches; Maximum Number of Tranches. All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto (a) the aggregate principal
amount of the Loans comprising each Eurodollar Tranche shall be equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) the
Eurodollar Loans shall not be outstanding as more than five Tranches.

2.9 Interest Rates and Payment Dates.

(a) Each ABR Loan shall bear interest at a rate per annum equal to the ABR in
effect from time to time plus the Applicable Margin.

(b) Each Loan that is a Eurodollar Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurodollar Rate determined for such Interest Period plus the Applicable Margin.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum which is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this subsection plus 2% or (y) in the case of overdue interest, the rate
described in paragraph (a) of this subsection plus 2%, in each case from the
date of such non-payment until such amount is paid in full (as well after as
before judgment).

 

17



--------------------------------------------------------------------------------

(d) Interest on each Loan shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
subsection shall be payable on demand.

2.10 Computation of Interest and Fees.

(a) Facility fees and, whenever it is calculated on the basis of the Prime Rate,
interest on ABR Loans, shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed; otherwise, interest and
fees shall be calculated on the basis of a 360-day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Company and the Banks of each determination of a Eurodollar Rate. The
Administrative Agent shall as soon as practicable notify the Company and the
Banks of the effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Company and the Banks in the absence of manifest error. The Administrative Agent
shall, at the request of the Company, deliver to the Company a statement showing
the quotations used by the Administrative Agent in determining any interest rate
pursuant to subsection 2.9(b) or (c).

2.11 Inability to Determine Interest Rate. In the event that prior to the first
day of any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority Banks
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Banks (as conclusively
certified by such Banks) of making or maintaining their affected Loans during
such Interest Period,

the Administrative Agent shall give telecopy or telephonic (confirmed in
writing) notice thereof to the Company and the Banks as soon as practicable
thereafter. If such notice is given (x) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be converted to or continued as ABR Loans and
(z) any Loans that pursuant to subsection 2.7(b) were to have been continued on
the first day of such Interest Period as Eurodollar Loans shall be converted to
ABR Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Company have the right to convert Loans to Eurodollar Loans.

 

18



--------------------------------------------------------------------------------

2.12 Pro Rata Treatment and Payments.

(a) Each borrowing of Loans and any reduction of the Commitments shall be made
pro rata according to the respective Commitment Percentages of the Banks. Unless
otherwise required by the terms of this Agreement, each payment under this
Agreement or any Note shall be applied, first, to any fees then due and owing by
the Company pursuant to subsection 2.4, second, to interest then due and owing
in respect of the Notes of the Company and, third, to principal then due and
owing hereunder and under the Notes of the Company. Each payment on account of
any fees pursuant to subsection 2.4 for the account of the Banks shall be made
pro rata in accordance with the respective amounts due and owing. Each payment
by the Company on account of principal of and interest on the Loans shall be
made pro rata according to the respective amounts due and owing. All payments
(including prepayments) to be made by the Company on account of principal,
interest and fees shall be made without defense, set-off or counterclaim (except
as provided in subsection 2.15(b)) and shall be made to the Administrative Agent
for the account of the Banks at the Administrative Agent’s office specified in
subsection 9.2 or such other office specified by the Administrative Agent in
immediately available funds and shall be made in Dollars not later than 9:00
A.M., San Francisco, California time on the date when due. Any payment received
after the foregoing deadlines shall be deemed received on the next Business Day.
The Administrative Agent shall distribute such payments to the Banks entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

(b) Notwithstanding any other provisions of this Agreement to the contrary,
after the exercise of remedies by the Administrative Agent or the Banks pursuant
to Section 7 (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Loan
Documents shall automatically become due and payable in accordance with the
terms of such Section), all amounts collected or received by the Administrative
Agent or any Bank on account of the Obligations or any other amounts outstanding
under any of the Loan Documents shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Banks under the Loan
Documents;

SECOND, to the payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the Banks
in

 

19



--------------------------------------------------------------------------------

connection with enforcing its rights under the Loan Documents or otherwise with
respect to the Obligations owing to such Bank;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

FIFTH, to the payment of the outstanding principal amount of the Obligations;

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Loan Documents or otherwise and not repaid pursuant to
clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Banks shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Bank bears to the aggregate then outstanding Loans) of amounts available
to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above.

(c) Unless the Administrative Agent shall have been notified in writing by any
Bank prior to a Borrowing Date that such Bank will not make the amount that
would constitute its Commitment Percentage of the borrowing of a Loan on such
date available to the Administrative Agent, the Administrative Agent may assume
that such Bank has made such amount available to the Administrative Agent on
such Borrowing Date, and the Administrative Agent may, in reliance upon such
assumption, make available to the Company a corresponding amount. If such amount
is made available to the Administrative Agent on a date after such Borrowing
Date, such Bank shall pay to the Administrative Agent on demand an amount equal
to the sum of (x) the product of (i) the daily average Federal Funds Effective
Rate (as defined in the definition of “ABR”) during such period as quoted by the
Administrative Agent, (ii) the amount of such Bank’s Commitment Percentage of
such borrowing, and (iii) a fraction the numerator of which is the number of
days that elapse from and including such Borrowing Date to the date on which
such Bank’s Commitment Percentage of such borrowing shall have become
immediately available to the Administrative Agent and the denominator of which
is 360 plus (y) an administrative fee equal to $200. A certificate of the
Administrative Agent submitted to any Bank with respect to any amounts owing
under this subsection shall be conclusive in the absence of manifest error. If
such Bank’s Commitment Percentage of such borrowing is not in fact made
available to the Administrative Agent by such Bank within three Business Days of
such Borrowing Date, the Administrative Agent shall be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans
hereunder, on demand, from the Company.

(d) Unless the Administrative Agent shall have been notified in writing by the
Company, prior to the date on which any payment is due from the Company
hereunder

 

20



--------------------------------------------------------------------------------

(which notice shall be effective upon receipt) that the Company does not intend
to make such payment, the Administrative Agent may assume that the Company has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Bank on
such payment date an amount equal to the portion of such assumed payment to
which such Bank is entitled hereunder, and if the Company has not in fact made
such payment to the Administrative Agent, such Bank shall, on demand, repay to
the Administrative Agent the amount made available to such Bank. If such amount
is repaid to the Administrative Agent on a date after the date such amount was
made available to such Bank, such Bank shall pay to the Administrative Agent on
demand interest on such amount in respect of each day from the date such amount
was made available by the Administrative Agent to such Bank to the date such
amount is recovered by the Administrative Agent at a per annum rate equal to the
Federal Funds Effective Rate. A certificate of the Administrative Agent
submitted to the Company with respect to any amount owing under this subsection
shall be conclusive in the absence of manifest error.

2.13 Illegality.

Notwithstanding any other provision herein, if any change in any Requirement of
Law or in the interpretation or application thereof shall make it unlawful for
any Bank to make or maintain Eurodollar Loans as contemplated by this Agreement,
(i) the commitment of such Bank hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Domestic Dollar Loans to Eurodollar Loans
shall forthwith be cancelled and (ii) such Bank’s Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Company shall pay to such Bank
such amounts, if any, as may be required pursuant to subsection 2.16.

2.14 Requirements of Law.

(a) In the event that Eurodollar Reserve Percentage or any change in any
Requirement of Law or in the interpretation or application thereof after the
date of this Agreement or compliance by any Bank with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

(i) shall subject any Bank to any tax of any kind whatsoever with respect to
this Agreement, any Note or any application related thereto, or any Eurodollar
Loan made by it, or change the basis of taxation of payments to such Bank in
respect thereof (except for taxes covered by subsection 2.15 and changes in
franchise taxes or the rate of tax on the overall net income of such Bank);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of

 

21



--------------------------------------------------------------------------------

credit by, or any other acquisition of funds by, any office of such Bank which
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Bank any other condition;

and the result of any of the foregoing is to increase the cost to such Bank, by
an amount which such Bank deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof then, in any such case, the Company shall promptly
pay such Bank, upon its demand, any additional amounts necessary to compensate
such Bank for such increased cost or reduced amount receivable as provided in
this Section 2.14(a). If any Bank becomes entitled to claim any additional
amounts pursuant to this subsection, it shall promptly notify the Company,
through the Administrative Agent, of the event by reason of which it has become
so entitled. A certificate as to any additional amounts payable pursuant to this
subsection submitted by such Bank, through the Administrative Agent, to the
Company in good faith and setting forth in reasonable detail the calculation of
such amounts shall be conclusive in the absence of manifest error; provided that
the Company’s obligations under this Section 2.14(a) shall be limited to amounts
accruing not more than 180 days prior to the invoice thereof by such Bank (such
time period to be extended as necessary to take into account any retroactive
application of a change in law giving rise to such obligations). This covenant
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable hereunder until the second anniversary of such payment
and termination.

(b) In the event that any Bank or corporation controlling such Bank shall have
determined that any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Bank or
such corporation with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof does or shall have the effect of reducing the rate
of return on such Bank’s capital as a consequence of its obligations hereunder
to a level below that which such Bank could have achieved but for such change or
compliance (taking into consideration such Bank’s policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, after submission by such Bank in good faith to the Company (with a
copy to the Administrative Agent) of a written request therefor setting forth in
reasonable detail the calculation of such amount (which request shall be
conclusive in the absence of manifest error), the Company shall pay to such Bank
such additional amount or amounts as will compensate such Bank for such
reduction; provided that the Company’s obligations under this Section 2.14(b)
shall be limited to amounts accruing not more than 180 days prior to the invoice
thereof by such Bank (such time period to be extended as necessary to take into
account any retroactive application of a change in law giving rise to such
obligations). This covenant shall survive the termination of this Agreement and
the payment of the Notes and all other amounts payable hereunder until the
second anniversary of such payment and termination.

 

22



--------------------------------------------------------------------------------

2.15 Taxes.

(a) Subject to subsection 2.15(b) or 9.6(g), as appropriate, all payments made
by the Company under this Agreement and the Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding, in the case of
the Administrative Agent and each Bank, net income taxes, branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which such Bank is located and franchise taxes (imposed in lieu
of net income taxes) imposed on the Administrative Agent or such Bank, as the
case may be, as a result of a present or former connection between the
jurisdiction of the government or taxing authority imposing such tax and the
Administrative Agent or such Bank (excluding a connection arising solely from
the Administrative Agent or such Bank having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or the
Notes) or any political subdivision or taxing authority thereof or therein (all
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions and
withholdings being hereinafter called “Taxes”). If any Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Bank
hereunder or under the Notes, the amounts so payable to the Administrative Agent
or such Bank (so long as such Bank is in compliance with subsection 2.15(b) or
9.6(g), as appropriate and if applicable) shall be increased to the extent
necessary to yield to the Administrative Agent or such Bank (after payment of
all Taxes) interest or any such other amounts payable hereunder at the rates or
in the amounts specified in this Agreement and the Notes. Whenever any Taxes are
payable by the Company, as promptly as possible thereafter the Company shall
send to the Administrative Agent for its own account or for the account of such
Bank, as the case may be, a certified copy of an original official receipt
received by the Company showing payment thereof. If the Company fails to pay any
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Company shall indemnify the Administrative Agent and the Banks for
any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Bank as a result of any such failure. The agreements
in this subsection shall survive the termination of this Agreement and the
payment of the Notes and all other amounts payable hereunder.

(b) Each Bank party to this Agreement on the Closing Date that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code)
agrees that, on or prior to the Closing Date, it will deliver to the Company and
the Administrative Agent (i) two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI or successor applicable form, as the case
may be or (ii) in the case of such a Bank claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Bank is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) two
duly completed copies of United States Internal Revenue Service Form W-8BEN,

 

23



--------------------------------------------------------------------------------

in each case certifying such Bank’s entitlement to a complete exemption from
United States withholding tax with respect to interest payments to be made under
this Agreement and under any Note. Each such Bank also agrees to deliver to the
Company and the Administrative Agent two further copies of such forms, or
successor applicable forms or other manner of certification, as the case may be,
on or before the date that any such form expires or becomes obsolete or after
the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Company, and such extensions or renewals
thereof as may reasonably be requested by the Company or the Administrative
Agent, unless in any such case an event (including, without limitation, any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Bank from duly completing and
delivering any such form with respect to it and such Bank so advises the Company
and the Administrative Agent. Each Bank party to this Agreement on the Closing
Date that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees that, on or prior to the Closing Date,
it will deliver to the Company and the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-9, certifying that it is
not subject to United States backup withholding tax.

2.16 Indemnity. The Company agrees to indemnify each Bank and to hold each Bank
harmless from any loss or expense which such Bank may sustain or incur as a
consequence of (a) default by the Company in payment when due of the principal
amount of or interest on any Eurodollar Loan, (b) default by the Company in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Company has given a notice requesting the same in accordance with the
provisions of this Agreement, (c) default by the Company in making any
prepayment of Eurodollar Loans after the Company has given a notice thereof in
accordance with the provisions of this Agreement or (d) the making of a
prepayment or conversion, or the purchase pursuant to subsection 2.17, of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto, including, without limitation, in each case, any such loss
(other than non-receipt of the Applicable Margin or, without duplication,
anticipated profits) or expense arising from the reemployment of funds obtained
by it or from fees payable to terminate the deposits from which such funds were
obtained (it being understood that any such calculation will be made on notional
amounts as the Banks are not required to show that they matched deposits
specifically). A certificate as to any additional amounts payable pursuant to
this subsection submitted by such Bank, through the Administrative Agent, to the
Company in good faith shall be conclusive in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of the
Notes and all other amounts payable hereunder.

2.17 Action of Affected Banks. Each Bank agrees to use reasonable efforts
(including reasonable efforts to change the booking office for its Loans) to
avoid or minimize any illegality pursuant to subsection 2.13 or any amounts
which might otherwise be payable pursuant to subsection 2.14(a) or 2.15;
provided, however, that such efforts shall not cause the imposition on such Bank
of any additional costs or legal or regulatory burdens deemed by such Bank to be
material and shall not be deemed by such Bank to be otherwise disadvantageous or
contrary to its policies. In the event that such reasonable efforts are
insufficient to avoid all such illegality or all amounts that might be payable
pursuant to subsection 2.14(a) or 2.15, then such Bank (the

 

24



--------------------------------------------------------------------------------

“Affected Bank”) shall use its reasonable efforts to transfer to any other Bank
(which itself is not then an Affected Bank) its Loans and Commitment subject to
the provisions of subsection 9.6(c); provided, however, that such transfer shall
not be deemed by such Affected Bank, in its sole discretion, to be
disadvantageous to it or contrary to its policies. In the event that the
Affected Bank is unable, or otherwise is unwilling, so to transfer its Loans and
Commitment, the Company may designate an alternate lender (reasonably acceptable
to the Administrative Agent) to purchase the Affected Bank’s Loans and
Commitment, at par and including accrued interest, and, subject to the
provisions of subsection 9.6(c), the Affected Bank shall transfer its Commitment
to such alternate lender and such alternate lender shall become a Bank
hereunder. Any fee payable to the Administrative Agent pursuant to subsection
9.6(e) in connection with such transfer shall be for the account of the Company.

2.18 Payment in Full at Maturity. The Company shall pay to the Administrative
Agent, for the account of each Bank, the entire outstanding principal amount
owing under the Agreement or under any Notes, together with accrued but unpaid
interest and all other sums owing under the Agreement, on the Termination Date
unless accelerated sooner pursuant to Section 7.

2.19 Defaulting Banks.

(a) In the event that, at any one time (i) any Bank shall be a Defaulting Bank,
(ii) such Defaulting Bank shall owe a Defaulted Loan to the Company and
(iii) the Company shall be required to make any payment hereunder to or for the
account of such Defaulting Bank, then the Company may, so long as no Event of
Default shall occur or be continuing at such time and to the fullest extent
permitted by applicable law, set off and otherwise apply the obligations of the
Company to make such payment to or for the account of such Defaulting Bank
against the obligation of such Defaulting Bank to make such Defaulted Loan. In
the event that, on any date, the Company shall so set off and otherwise apply
its obligation to make any such payment against the obligation of such
Defaulting Bank to make any such Defaulted Loan on or prior to such date, the
amount so set off and otherwise applied by the Company shall constitute for all
purposes of this Agreement a Loan by such Defaulting Bank made on the date of
such setoff under the provision hereof pursuant to which such Defaulted Loan was
originally required to have been made. Such Loan shall be considered, for all
purposes of this Agreement, to comprise part of the Loan in connection with
which such Defaulted Loan was originally required to have been made. The Company
shall notify the Administrative Agent at any time the Company exercises its
right of set-off pursuant to this subsection (a) and shall set forth in such
notice (A) the name of the Defaulting Bank and the Defaulted Loan required to be
made by such Defaulting Bank and (B) the amount set off and otherwise applied in
respect of such Defaulted Loan pursuant to this subsection (a). Any portion of
such payment otherwise required to be made by the Company to or for the account
of such Defaulting Bank which is paid by the Company, after giving effect to the
amount set off and otherwise applied by the Company pursuant to this subsection
(a), shall be applied by the Administrative Agent as specified in subsection
(b) of this Section 2.19.

(b) In the event that, at any one time, (i) any Bank shall be a Defaulting Bank,
(ii) such Defaulting Bank shall owe a Defaulted Amount to the Administrative
Agent or

 

25



--------------------------------------------------------------------------------

any of the other Banks and (iii) the Company shall make any payment hereunder to
the Administrative Agent for the account of such Defaulting Bank, then the
Administrative Agent may, on its behalf or on behalf of such other Bank and to
the fullest extent permitted by applicable law, apply at such time the amount so
paid by the Company to or for the account of such Defaulting Bank to the payment
of each such Defaulted Amount to the extent required to pay such Defaulted
Amount. In the event that the Administrative Agent shall so apply any such
amount to the payment of any such Defaulted Amount on any date, the amount so
applied by the Administrative Agent shall constitute for all purposes of this
Agreement payment, to such extent, of such Defaulted Amount on such date. Any
such amount so applied by the Administrative Agent shall be retained by the
Administrative Agent or distributed by the Administrative Agent to such other
Banks in the following order of priority:

first, to the Administrative Agent for any Defaulted Amounts then owing to it,
in its capacity as such, ratably in accordance with such Defaulted Amounts then
owing to the Administrative Agent; and

second, to any Bank for any Defaulted Amounts then owing to such Bank, ratably
in accordance with such respective Defaulted Amounts then owing to such Bank.

(c) The rights and remedies against a Defaulting Bank under this Section 2.19
are in addition to other rights and remedies that the Company may have against
such Defaulting Bank with respect to any Defaulted Loan and that the
Administrative Agent or any Bank may have against such Defaulting Bank with
respect to any Defaulted Amount.

SECTION 3

REPRESENTATIONS AND WARRANTIES

To induce the Banks to enter into this Agreement and to make the Loans the
Company hereby represents and warrants to the Administrative Agent and each Bank
as of the Closing Date and as of the date of each Loan that:

3.1 Financial Condition. The combined financial statements of the Company and
its Subsidiaries delivered to the Administrative Agent in connection with this
Agreement, including the audited financial statement for the fiscal year ended
December 31, 2007 and the unaudited financial statements for the fiscal quarter
ended September 30, 2008, copies of which have heretofore been furnished to each
Bank, present fairly the combined financial condition of the Company and its
Subsidiaries as of the dates and for the periods indicated. Neither the Company
nor any of its Subsidiaries had, at the date of the most recent balance sheet
referred to above, any guarantee obligation, contingent liability or liability
for taxes, or any long-term lease or unusual forward or long-term commitment,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction, which is not reflected in the foregoing statements or in
the notes thereto and which, to the best of the Company’s knowledge, would have
a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

3.2 No Change. Except as disclosed in any Form 10-K, 10-Q, 8-K or other public
filing of the Company with the Securities Exchange Commission filed after date
thereof but prior to the Closing Date, during the period from December 31, 2007
to and including the Closing Date, no change, or development or event involving
a prospective change, has occurred which has had or could reasonably be expected
to have a Material Adverse Effect; provided, however that the foregoing
representation is made solely as of the Closing Date.

3.3 Corporate Existence; Compliance with Law. Each of the Company and its
Significant Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent that, in the aggregate, the failure of any such Subsidiaries to be duly
organized, validly existing or in good standing would not have a Material
Adverse Effect, (b) has the corporate (or other) power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, except
to the extent that, in the aggregate, the failure of any such Subsidiaries to
have any such power, authority or legal right would not have a Material Adverse
Effect, (c) is duly qualified and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that, in the
aggregate, the failure of the Company and its Subsidiaries to so qualify or be
in good standing would not have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law except to the extent that, in the
aggregate, the failure of the Company and its Subsidiaries to comply therewith
would not have a Material Adverse Effect.

3.4 Corporate Power; Authorization; Enforceable Obligations. The Company has the
corporate power and authority, and the legal right, to make, deliver and perform
this Agreement and the Notes and to borrow hereunder and has taken all necessary
corporate action to authorize its Obligations on the terms and conditions of
this Agreement and the Notes and to authorize the execution, delivery and
performance of this Agreement and the Notes. No consent or authorization of,
filing with or other act by or in respect of, any Governmental Authority or any
other Person (except as have been obtained or made) is required in connection
with the borrowings hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or the Notes. This Agreement has
been, and each Note will be, duly executed and delivered on behalf of the
Company. This Agreement constitutes, and each Note when executed and delivered
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the Notes, the Obligations hereunder and the use of the proceeds thereof will
not violate any Requirement of Law or Contractual Obligation of the Company or
of any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation.

 

27



--------------------------------------------------------------------------------

3.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against the Company or any of its Subsidiaries
or against any of its or their respective properties or revenues which
(a) except as listed on Schedule 3.6 or disclosed in any filing of the Company
with the Securities and Exchange Commission made prior to the Closing Date, on
the Closing Date, would have a Material Adverse Effect or (b) would have a
material adverse effect on the validity or enforceability of this Agreement or
any of the Notes or the rights or remedies of the Administrative Agent or the
Banks hereunder or thereunder, provided, however that the representation in
clause (a) of this Section 3.6 is made solely as of the Closing Date.

3.7 No Default. No Default or Event of Default has occurred and is continuing.

3.8 Taxes. Each of the Company and its Significant Subsidiaries has filed or
caused to be filed all tax returns which, to the knowledge of the Company, are
required to be filed and has paid all material taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all material other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Company or its Subsidiaries, as the case may be); on the Closing
Date, no tax Lien has been filed, and, to the knowledge of the Company, no claim
is being asserted, with respect to any such tax, fee or other charge.

3.9 Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect if such use would violate, or cause the Loans or the Commitments to be
in violation of, the provisions of the Regulations of such Board of Governors.
If requested by any Bank or the Administrative Agent at any time (and in any
case prior to or concurrently with the borrowing of any Loan the proceeds of
which will be used to purchase or carry margin stock), the Company will furnish
to the Administrative Agent and each Bank a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in said Regulation
U.

3.10 ERISA. Except to the extent that all of the following, in the aggregate,
would not have a Material Adverse Effect: (i) no Reportable Event has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code; (ii) the
present value of all accrued benefits under each Single Employer Plan maintained
by the Company or any Commonly Controlled Entity (based on those assumptions
used to fund the Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits based upon the
actuarial assumptions used by such Plan; (iii) neither the Company nor any
Commonly Controlled Entity has or has had any liability or obligation in respect
of any Multiemployer Plan; and (iv) the present value (determined using
actuarial and other assumptions which are reasonable in respect of the benefits
provided and the employees

 

28



--------------------------------------------------------------------------------

participating) of the liability of the Company and each Commonly Controlled
Entity for post retirement benefits, if any, to be provided to their current and
former employees under Plans which are welfare benefit plans (as defined in
Section 3(1) of ERISA) does not, in the aggregate, exceed the assets under all
such Plans or other funding arrangements allocable to such benefits, if any;
(v) no application for a minimum funding waiver with respect to a Plan has been
made; and (vi) the PBGC has not instituted proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, nor has any event of condition descried in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan occurred.

3.11 Investment Company Act. Neither the Company nor any of its Subsidiaries is
subject to registration as an “investment company” or is “controlled” by such a
company, within the meaning of the Investment Company Act of 1940, as amended.

3.12 Purpose of Loans. The proceeds of the Loans shall be used by the Company
for general corporate purposes, including, without limitation, the repayment of
existing Indebtedness of the Company.

3.13 Disclosure. On the Closing Date, neither this Agreement, the Notes, nor the
Information Materials, taken as a whole with any filing of the Company with the
Securities and Exchange Commission made prior to the Closing Date contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances in which they were made, not materially misleading.

3.14 Ranking. The Loans shall remain at least pari passu with all other senior
unsecured obligations of the Company.

3.15 Compliance with OFAC, FCPA. Company is in material compliance with all
applicable United States economic and trade sanctions, including those
administered by the Office of Foreign Asset Control within the United States
Department of the Treasury, and the United States Foreign Corrupt Practices Act.

SECTION 4

CONDITIONS PRECEDENT

4.1 Conditions to Effectiveness. The agreements of each Bank contained herein
are subject to the satisfaction of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Company,
and (ii) for the account of each Bank, a Note conforming to the requirements
hereof and executed by a duly authorized officer of the Company.

(b) Corporate Proceedings of the Company. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of the
Company authorizing (i) the execution, delivery and performance of this
Agreement and the Notes and (ii) the borrowings contemplated hereunder,
certified by the Secretary or an Assistant Secretary of the Company as of the
Closing Date, which certificate shall state that the resolutions

 

29



--------------------------------------------------------------------------------

thereby certified have not been amended, modified, revoked or rescinded and are
in full force and effect and shall be in form and substance satisfactory to the
Administrative Agent.

(c) Corporate Documents. The Administrative Agent shall have received true and
complete copies of the certificate of incorporation and by-laws of the Company,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary of the Company.

(d) No Violation. The consummation of the transactions contemplated hereby shall
not contravene, violate or conflict with, nor involve the Administrative Agent
or any Bank in any violation of, any Requirement of Law.

(e) Fees. The Administrative Agent shall have received the fees to be received
on the Closing Date referred to in subsection 2.4 and the Company shall have
paid all reasonable accrued fees and expenses of the Administrative Agent and
the Lenders as agreed prior to the date hereof.

(f) Legal Opinion. The Administrative Agent shall have received the executed
legal opinion of counsel of the Company, substantially in the form of Exhibit C,
and the Company hereby instructs its counsel to execute and deliver such opinion
to the Administrative Agent. Such legal opinion shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(g) Litigation. Except as disclosed in any form 10-K, 10-Q, 8-K or other public
filing of the Company with the Securities and Exchange Commission prior to the
date hereof, there shall exist no pending or threatened litigation, bankruptcy
or insolvency, injunction, order or claim which could have a material adverse
effect on this Agreement or the Company and its Subsidiaries taken as a whole.

(h) Consents and Approvals. All consents and approvals of the boards of
directors, shareholders and other applicable third parties necessary in
connection with this Agreement shall have been obtained.

(i) Material Adverse Change. Except as disclosed in any form 10-K, 10-Q, 8-K or
other public filing of the Company with the Securities and Exchange Commission
prior to the date hereof, no material adverse change shall have occurred since
December 31, 2007 in the business, assets, liabilities, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries taken as a whole.

(j) Financial Statements. The Administrative Agent shall have received copies of
the financial statements referred to in Section 3.1 hereof, each in form and
substance reasonably satisfactory to it.

(k) Patriot Act Certificate. The Administrative Agent shall have received a
certificate reasonably satisfactory thereto, for benefit of itself and the
Banks, provided by the Company that sets forth information required by the
Patriot Act including, without

 

30



--------------------------------------------------------------------------------

limitation, the identity of the Company, the name and address of the Company and
other information that will allow the Administrative Agent or any Bank, as
applicable, to identify such Company in accordance with the Patriot Act (as
defined in Section 9.9 hereof).

(l) Compliance Certificate. The Administrative Agent shall have received a
certificate of a duly authorized officer of the Company stating that, as of the
Closing Date, each of the representations and warranties made by the Company in
this Agreement are true and correct and that no Default or Event of Default has
occurred and confirming compliance with Section 6.6 as of the Closing Date.

4.2 Conditions to Each Loan. The agreement of each Bank to make any Loan (other
than the conversion or continuation of any Loan pursuant to subsection 2.7)
requested to be made by it on any date (including, without limitation, its
initial Loan) is subject to the satisfaction of the following conditions
precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Company in this Agreement shall be true and correct in all material
respects on and as of such date as if made on and as of such date, both before
and after giving effect to the making of such Loans (except any representation
or warranty relating to or made expressly as of a specific date shall be true
and correct in all material respects solely with respect to and as of such
specific date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.

(c) Borrowing Certificate. The Administrative Agent shall have received, on or
prior to the time required for its receipt pursuant to subsection 2.3, a
Borrowing Certificate with respect to the Loans requested to be made on such
date.

Each borrowing by the Company hereunder shall constitute a representation and
warranty by the Company as of the date of such Loan that the conditions
contained in subsection 4.2(a) and (b) have been satisfied.

SECTION 5

AFFIRMATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Note remains outstanding and unpaid or any other amount is owing to any Bank or
the Administrative Agent hereunder, the Company shall:

5.1 Financial Statements. Furnish to the Administrative Agent (which shall
promptly make available to the Banks):

(a) as soon as available, but in any event no later than the earlier of (i) the
date that is five days after the Company is required by the SEC to deliver its
Form 10-K

 

31



--------------------------------------------------------------------------------

for any fiscal year of the Company and (ii) 95 days after the end of each fiscal
year of the Company, a copy of the consolidated balance sheet of the Company and
its consolidated Subsidiaries as at the end of such year and the related
consolidated statements of income and retained earnings and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or any qualification arising out of the scope of the audit, provided
that to the extent different components of such consolidated financial
statements are separately audited by different independent public accounting
firms, the audit report of any such accounting firm may contain a qualification
or exception as to scope of such consolidated financial statements by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing not unacceptable to the Majority Banks (it being understood
that any of the following accounting firms: Deloitte & Touche, Ernst & Young
LLP, KPMG and PricewaterhouseCoopers shall not be unacceptable to the Banks);
and

(b) as soon as available, but in any event not later than the earlier of (i) the
date that is five days after the Company is required by the SEC to deliver its
Form 10-Q for each of the first three quarterly periods of each fiscal year of
the Company and (ii) 50 days after the end of each of the first three quarterly
periods of each fiscal year of the Company, the unaudited consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and retained
earnings and of cash flows of the Company and its consolidated Subsidiaries for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein with a reasonable estimate of the effect on such financial
statements on account of such changes in application).

5.2 Certificates; Other Information. Furnish to the Administrative Agent (which
shall promptly make available to the Banks):

(a) concurrently with the delivery of the financial statements referred to in
subsections 5.1(a) and 5.1(b), a certificate of a Responsible Officer
demonstrating compliance with the covenants set forth in Section 6.6 and stating
that such Officer has obtained no knowledge of any Default or Event of Default
that has occurred and is continuing except as specified in such certificate;

(b) promptly upon receipt thereof, copies of the executive summary portion of
any final auditor’s letter or auditor’s report submitted to the Company’s board
of directors or any committee thereof relating to internal financial controls of
the Company or any Subsidiary; and

 

32



--------------------------------------------------------------------------------

(c) promptly, such additional financial and other information as any Bank
through the Administrative Agent may from time to time reasonably request.

5.3 Conduct of Business and Maintenance of Existence. Continue to engage in
business of substantially the same general type as now conducted by it or any
business reasonably ancillary, complementary or related thereto, taken as a
whole, and preserve, renew and keep in full force and effect its corporate
existence and take such reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business except
as otherwise permitted pursuant to subsection 6.4; comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith would not, in the aggregate, have a Material Adverse Effect.

5.4 Inspection of Property; Books, Records and Discussions.

(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law are to be made of
all dealings and transactions in relation to its business and activities.

(b) Permit representatives of the Administrative Agent and the Banks (other than
Excluded Individuals of the Administrative Agent and the Banks) which are not
Competitors to visit and inspect at their own expense (unless a Default or Event
of Default has occurred and is continuing, in which case at the Company’s
expense) any of its properties and examine and make abstracts from any of its
books and records at any reasonable time upon reasonable prior notice to the
Company and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Company and its
Subsidiaries with officers and employees of the Company and its Subsidiaries and
with its independent certified public accountants, provided that
(i) representatives of the Company shall have the opportunity to be present at
any meeting with its independent certified public accountants and (ii) the
Company and its Subsidiaries shall have no obligation to provide access to
information which is the subject of a confidentiality agreement between the
Company or any of its Subsidiaries, on the one hand, and a customer of the
Company or of any of its Subsidiaries, on the other hand. The Administrative
Agent shall endeavor to coordinate such visits by the Banks in order to minimize
inconvenience to the Company, and so long as no Event of Default shall be
continuing, such visits shall occur not more frequently than once per fiscal
quarter.

5.5 Notices. Promptly give notice to the Administrative Agent (and the
Administrative Agent shall promptly notify each Bank) of:

(a) the occurrence of any Default or Event of Default;

(b) the occurrence of a Change of Control;

(c) any litigation, investigation or proceeding which would have a Material
Adverse Effect;

 

33



--------------------------------------------------------------------------------

(d) the following events, as soon as possible and in any event within ten
Business Days after the Company or any Commonly Controlled Entity knows or has
reason to know thereof: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Plan, the commencement of any obligation to
contribute to any Multiemployer Plan by the Company or any Commonly Controlled
Entity, or any withdrawal from, or the termination, Reorganization or Insolvency
of any Multiemployer Plan; (ii) the institution of proceedings or the taking of
any other action by the PBGC or the Company or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan; (iii) the application for a minimum
funding waiver with respect to a Plan has been made; (iv) all of the
requirements for imposition of a lien under Section 302(f) of ERISA have been
met with respect to any Plan; and (iv) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; and

(e) the use of the proceeds of any Loans for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto.

SECTION 6

NEGATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Note remains outstanding and unpaid or any other amount is owing to any Bank or
the Administrative Agent hereunder, the Company shall not:

6.1 Limitation on Significant Subsidiary Indebtedness. Permit any of its
Significant Subsidiaries, directly or indirectly, to create, incur, assume or
suffer to exist any Indebtedness (which for purposes of this subsection 6.1
shall include, without duplication, Guarantee Obligations) unless immediately
thereafter the aggregate amount of (x) all Indebtedness of Significant
Subsidiaries (excluding (A) any Guarantee Obligations in respect of Indebtedness
under this Agreement and (B) Indebtedness owed to the Company or a Subsidiary,
including any renewal or replacement of any of the obligations under clauses
(A) or (B)), (y) the aggregate amount of indebtedness secured by Liens permitted
under Section 6.2(j) and (z) the discounted present value of all net rentals
payable under leases covered by subsection 6.3(a) (and not expressly excluded
therefrom) would not exceed the greater of $300,000,000 or 15% of Consolidated
Net Worth; provided, however, that, solely, for the purposes of this covenant,
Indebtedness shall not include indebtedness incurred in connection with
(a) overdraft or similar facilities related to settlement, clearing and related
activities by a Significant Subsidiary in the ordinary course of business
consistent with past practice, (b) Purchased Receivables Financings, (c) to the
extent the same constitutes Indebtedness, obligations in respect of net capital
adjustments and/or earn-out arrangements pursuant to a purchase or acquisition
otherwise

 

34



--------------------------------------------------------------------------------

permitted under this Agreement, (d) obligations under performance bonds, surety
bonds and letter of credit obligations to provide security for worker’s
compensation claims or other statutory obligations and obligations in respect of
bank overdrafts not more than two days overdue, in each case, incurred in the
ordinary course of business, (e) indebtedness owing to insurance companies to
finance insurance premiums incurred in the ordinary course of business and
(f) Guarantee Obligations with respect to Indebtedness and other liabilities
otherwise permitted under this Agreement; and provided, further, that any
Indebtedness of a Person (i) existing at the time such Person becomes a
Significant Subsidiary or is merged with or into the Company or a Significant
Subsidiary or other entity or (ii) assumed by the Company or a Subsidiary in
connection with the acquisition of all or a portion of the business of such
Person, shall not be deemed to be Indebtedness created, incurred, assumed or
guaranteed by a Significant Subsidiary or otherwise deemed to be Indebtedness of
a Significant Subsidiary for the purposes of this covenant.

6.2 Limitation on Liens. Directly or indirectly, create, incur, assume or suffer
to exist, or permit any of its Significant Subsidiaries to create, incur, assume
or suffer to exist, any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except for:

(a) any Lien on any property now owned or hereafter acquired or constructed by
the Company or a Subsidiary, or on which property so owned, acquired or
constructed is located, which Lien (i) in the case of any property so acquired,
existed on such property at the time of acquisition thereby by the Company or
such Subsidiary or (ii) secures or provides for the payment of any part of the
purchase or construction price or cost of improvements of such property and was
created prior to, contemporaneously with or within 360 days after, such
purchase, construction or improvement (and any replacements or refinancings for
such Liens); provided, that (i) if a firm commitment from a bank, insurance
company or other lender or investor (not including the Company, a Subsidiary or
an Affiliate of the Company) for the financing of the acquisition or
construction of property is made prior to, contemporaneously with or within the
360-day period hereinabove referred to, the applicable Lien shall be deemed to
be permitted by this paragraph (a) whether or not created or assumed within such
period, and (ii) each such Lien is not spread to cover any additional property
and the amount of Indebtedness secured thereby is not increased;

(b) Liens for taxes not yet delinquent or which are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves with
respect thereto are maintained on the books of the Company or its Subsidiaries,
as the case may be, in conformity with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business;

(d) Liens of landlords or of mortgagees of landlords arising by operation of
law;

 

35



--------------------------------------------------------------------------------

(e) pledges, deposits or other Liens in connection with workers’ compensation,
unemployment insurance, other social security benefits or other insurance
related obligations (including, without limitation, pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements)
and Liens on the proceeds of insurance policies created in connection with any
of the foregoing;

(f) Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, if appropriate legal proceedings which have been
duly initiated for the review of such judgment, decree or order, are being
diligently prosecuted and have not been finally terminated or the period within
which such proceedings may be initiated shall not have expired;

(g) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, judgment and like bonds, replevin and similar bonds and other
obligations of a like nature incurred in the ordinary course of business;

(h) zoning restrictions, easements, rights-of-way, restrictions on the use of
property, other similar encumbrances incurred in the ordinary course of business
and minor irregularities of title, which do not materially interfere with the
ordinary conduct of the business of the Company and its Subsidiaries taken as a
whole;

(i) Liens on Purchased Receivables and related assets granted in connection with
one or more Purchased Receivables Financings; and

(j) any Lien not otherwise permitted under this subsection 6.2, provided that
the aggregate amount of indebtedness secured by all such Liens, together with
(x) the aggregate principal amount of Subsidiary Indebtedness that is subject to
limitation under Section 6.1 and (y) the aggregate sale price of property
involved in sale and leaseback transactions not otherwise permitted except under
subsection 6.3(a), does not exceed the greater of $300,000,000 or 15% of
Consolidated Net Worth.

6.3 Limitation on Sales and Leasebacks. Sell or transfer, or permit any
Subsidiary to sell or transfer, (except to the Company or one or more of its
wholly-owned Subsidiaries, or both) any Principal Facility owned by it on the
date of this Agreement with the intention of taking back a lease of such
property, other than a lease relating to computer hardware with lease terms of
four years or less, unless either:

(a) the sum of the aggregate sale price of property involved in sale and
leaseback transactions not otherwise permitted under this subsection plus
(x) the aggregate principal amount of Subsidiary Indebtedness subject to
limitation under Section 6.1 and (y) the aggregate amount of indebtedness
secured by all mortgages, pledges, liens and encumbrances not otherwise
permitted except under subsection 6.2(j) does not exceed the greater of
$300,000,000 or 15% of Consolidated Net Worth; or

(b) the Company within 120 days after the sale or transfer shall have been made
by the Company or by any such Subsidiary applies an amount equal to the greater
of (i) the net proceeds of the sale of the Principal Facility sold and leased
back pursuant

 

36



--------------------------------------------------------------------------------

to such arrangement or (ii) the fair market value of the Principal Facility sold
and leased back at the time of entering into such arrangement (which may be
conclusively determined by the Board of Directors of the Company) to the
retirement of Funded Indebtedness of the Company; provided, that the amount
required to be applied to the retirement of Funded Indebtedness of the Company
pursuant to this clause (b) shall be reduced by the principal amount of any
Funded Indebtedness of the Company voluntarily retired by the Company within 120
days after such sale, whether or not any such retirement of Funded Indebtedness
shall be specified as being made pursuant to this clause (b). Notwithstanding
the foregoing, no retirement referred to in this clause (b) may be effected by
payment at maturity or pursuant to any mandatory sinking fund payment or any
mandatory prepayment provision.

6.4 Limitations on Fundamental Changes. Directly or indirectly, sell, assign,
lease, transfer or otherwise dispose of all or substantially all of its assets
or consolidate with or merge into any Person or permit any Person to merge into
it, provided that the Company may enter into a consolidation or merger with any
Person if (i) the survivor formed by or resulting from such consolidation or
merger is the Company and (ii) at the time of such consolidation or merger and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing.

6.5 Limitations on Restrictions on Dividends. Permit any Significant Subsidiary
exclusively organized under the laws of the United States of America or any
state thereof to enter into any arrangement with any Person which in any way
prohibits, limits the amount of or otherwise impairs the declaration or
distribution by such Subsidiary of dividends on its Capital Stock (other than
limitations arising under (i) any Requirement of Law, (ii) any agreement or
instrument in effect at the time a Person first became a Subsidiary of the
Company or the date such agreement or instrument is otherwise assumed by the
Company or any of its Subsidiaries, so long as such agreement or instrument was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Company or such assumption, and (iii) any agreement or instrument entered
into in connection with the sale of such Subsidiary) if such arrangement,
together with all other similar arrangements, could reasonably be expected to
have a Material Adverse Effect.

6.6 Financial Covenant. Permit the ratio of (i) combined or consolidated EBITDA
of the Company and its Subsidiaries for any period of four consecutive fiscal
quarters for which financial statements have most recently been delivered under
Section 5.1 commencing with the fiscal period ending September 30, 2008 to
(ii) interest expense during such period in respect of all Covenant Indebtedness
of the Company and its Subsidiaries to be less than 3.00 : 1.00. “Covenant
Indebtedness” means all indebtedness that, in accordance with GAAP, is required
to be reflected as a liability on a consolidated balance sheet of the Company
and its Subsidiaries.

 

37



--------------------------------------------------------------------------------

SECTION 7

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Company shall fail to pay any principal of any Note when due in
accordance with the terms thereof or hereof; or the Company shall fail to pay
any interest on any Note, or any other amount payable hereunder, within three
Business Days after any such interest or other amount becomes due in accordance
with the terms thereof or hereof; or

(b) Any representation or warranty made, or deemed made pursuant to subsection
4.2, by the Company herein or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement shall prove to have been incorrect in any material respect on or
as of the date made or deemed made or furnished; or

(c) The Company shall default in the observance or performance of any agreement
contained in subsection 5.4(b), 5.5(a) or 5.5(b) or Section 6; or

(d) A Change of Control shall occur; or

(e) The Company shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided in paragraphs
(a) through (d) of this Section), and such default shall continue unremedied for
a period of 30 days after the earlier of written notification to the Company by
the Administrative Agent or any Bank or after any Responsible Officer becomes
aware or, with reasonable diligence, would become aware of such default; or

(f) The Company or any of its Significant Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the Notes)
or in the payment of any Guarantee Obligation, beyond the period of grace (not
to exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness or Guarantee Obligation was created, and such default shall be
continuing; or (ii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or Guarantee Obligation
or contained in any instrument or agreement evidencing, securing or relating
thereto beyond any applicable period of grace, and such default shall be
continuing, or any other event shall occur or condition exist and be continuing,
the effect of which default or other event or condition is to cause, or permit
the holders of such Indebtedness or Guarantee Obligation to cause, such
Indebtedness to become due or required to be purchased, redeemed or otherwise
defeased prior to its stated maturity or such Guarantee Obligation to become
payable, provided that the aggregate principal amount of any such Indebtedness
and Guarantee Obligations outstanding at such time, when aggregated with the
outstanding principal amount of all other such Indebtedness and Guarantee
Obligations in respect of which the Company or

 

38



--------------------------------------------------------------------------------

any Significant Subsidiary shall have so defaulted or an event shall have
occurred or a condition exists as described above, aggregates $100,000,000 or
more; or

(g) (i) The Company or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or the Company
or any of its Significant Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Company
or any of its Significant Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Company or any of its Significant Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Company or any
of its Significant Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Company or any of its
Significant Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(h) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Majority Banks,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Company or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Majority Banks is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
would have a Material Adverse Effect; or

(i) The rendering against the Company or any Significant Subsidiary of one or
more final nonappealable judgments, decrees or orders for the payment of money
which, either singly or in the aggregate with all other monies in respect of
which a final

 

39



--------------------------------------------------------------------------------

nonappealable judgment, decree or order for payment shall have been rendered
against the Company or any Significant Subsidiary, aggregates $100,000,000 or
more, and the continuance of such judgments, decrees or orders unsatisfied and
in effect for any period of 30 consecutive days or, in the case of a foreign
judgment, decree or order the enforcement of which is not being sought in the
United States, 60 consecutive days without a stay of execution; provided,
however, that any such amount shall be calculated after deducting from the sum
so payable any amount of such judgment or order that is covered by a valid and
binding policy of insurance in favor of the Company or such Subsidiary from an
insurer that is rated at least “A” by A.M. Best Company, which policy covers
full payment thereof and which insurer has been notified, and has not disputed
the claim made for payment, of such amount of such judgment or order;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Company,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the Notes shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Majority Banks, the
Administrative Agent may, or upon the request of the Majority Banks, the
Administrative Agent shall, by notice to the Company declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Majority Banks, the Administrative Agent may,
or upon the request of the Majority Banks, the Administrative Agent shall, by
notice of default to the Company, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the Notes
to be due and payable forthwith, whereupon the same shall immediately become due
and payable. Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.

SECTION 8

THE ADMINISTRATIVE AGENT

8.1 Appointment. Each Bank hereby irrevocably designates and appoints Wells
Fargo as the Administrative Agent of such Bank under this Agreement and the
Notes and each Bank irrevocably authorizes Wells Fargo, as the Administrative
Agent for such Bank, to take such action on its behalf under the provisions of
this Agreement and the Notes and to exercise such powers and perform such duties
as are expressly delegated to the Administrative Agent by the terms of this
Agreement and the Notes, together with such other powers as are reasonably
incidental thereto. Each Bank acknowledges that the Company may rely on each
action taken by the Administrative Agent on behalf of the Banks hereunder.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Bank, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or the Notes or otherwise exist
against the Administrative Agent.

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the Notes by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or

 

40



--------------------------------------------------------------------------------

attorneys in-fact selected by it with reasonable care. Without limiting the
foregoing, the Administrative Agent may appoint one of its affiliates as its
agent to perform the functions of the Administrative Agent hereunder relating to
the advancing of funds to the Company and distribution of funds to the Banks and
to perform such other related functions of the Administrative Agent hereunder as
are reasonably incidental to such functions.

8.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or the Notes (except for its
or such Person’s own gross negligence or willful misconduct) or (ii) responsible
in any manner to any of the Banks for any recitals, statements, representations
or warranties made by the Company or any officer thereof contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement (except for the
Administrative Agent’s due execution and delivery) or the Notes or for any
failure of the Company to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Bank to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or the Notes or to inspect the
properties, books or records of the Company.

8.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or the
Notes unless it shall first receive such advice or concurrence of the Majority
Banks as it deems appropriate or it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the Notes in accordance with a
request of the Majority Banks (or such other number of Banks as is expressly
required hereby), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Banks and all future holders of
the Notes.

(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank.

 

41



--------------------------------------------------------------------------------

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Bank or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Banks. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Banks; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Banks.

8.6 Non-Reliance on Administrative Agent and Other Banks. Each Bank expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Company, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Bank. Each Bank represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of the Company and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Bank also represents that it will, independently and without reliance upon
the Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the Notes, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly required to be furnished to the Banks by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Bank with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise) or creditworthiness of the Company which may come into the possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

8.7 Indemnification. The Banks agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Company and without
limiting the obligation of the Company to do so to the extent required pursuant
to Section 9.5), ratably according to the respective amounts of their
Commitments (or, if the Commitments have been terminated, ratably according to
the respective amount of their outstanding Loans or, if no Loans are
outstanding, their Commitments as of the date of such termination) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Notes) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, the Notes or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in

 

42



--------------------------------------------------------------------------------

connection with any of the foregoing; provided that no Bank shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this subsection shall survive the payment of the Notes and all
other amounts payable hereunder.

8.8 Administrative Agent in Its Individual Capacity. With respect to its
Commitment, the Loans made by it and the Note issued to it, Wells Fargo shall
have the same rights and powers under this Agreement as any other Bank and may
exercise the same as though it were not the Administrative Agent; and the term
“Bank” or “Banks” shall, unless otherwise expressly indicated, include Wells
Fargo in its individual capacity. Wells Fargo and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Company, any of its Subsidiaries and any Person who may do business
with or own securities of the Company or any such Subsidiary, all as if Wells
Fargo were not the Administrative Agent and without any duty to account therefor
to the Banks. The Administrative Agent shall have no duty to disclose any
information obtained or received by it or any of its Affiliates relating to the
Company or any of its Subsidiaries to the extent such information was obtained
or received in any capacity other than as Administrative Agent. In the event
that Wells Fargo or any of its Affiliates shall be or become an indenture
trustee under the Trust Indenture Act of 1939 (as amended, the “Trust Indenture
Act”) in respect of any securities issued or guaranteed by the Company, the
parties hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any obligation of the Company hereunder or
under any other Loan Document by or on behalf of Wells Fargo in its capacity as
the Administrative Agent for the benefit of any Bank under this Agreement or any
Note (other than Wells Fargo or an Affiliate of Wells Fargo) and which is
applied in accordance with this Agreement shall be deemed to be exempt from the
requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Banks and the Company, such
resignation to become effective upon the appointment of a successor
Administrative Agent as provided below. If the Administrative Agent shall resign
as Administrative Agent under this Agreement, then the Majority Banks shall
appoint from among the Banks a successor agent for the Banks, which successor
agent shall be approved by the Company if no Default or Event of Default has
occurred and is continuing (such approval not to be unreasonably withheld),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Notes. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this subsection shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

8.10 Syndication Agent, etc. Neither the Syndication Agent nor any Persons
identified in this Agreement as “Lead Arranger” or “Book Runner” shall have any
right, power,

 

43



--------------------------------------------------------------------------------

obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Banks. Without limiting the foregoing, none of such
Banks shall have or be deemed to have a fiduciary relationship with any Bank.
Each Bank hereby makes the same acknowledgments with respect to Banks as it
makes with respect to the Administrative Agent in Section 8.8.

SECTION 9

MISCELLANEOUS

9.1 Amendments and Waivers. None of this Agreement, any Note or any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this subsection. With the written consent of the Majority
Banks, the Administrative Agent and the Company may, from time to time, enter
into written amendments, supplements or modifications hereto and to the Notes
for the purpose of changing any provisions of or adding any provisions to this
Agreement or the Notes or changing in any manner the rights of the Banks or of
the Company hereunder or thereunder or waiving, on such terms and conditions as
the Administrative Agent may specify in such instrument, any of the requirements
of this Agreement or the Notes or any Default or Event of Default and its
consequences; provided, however, that (i) each Bank shall receive a form of any
such waiver, amendment, supplement or modification prior to the execution
thereof by the Majority Banks or the Administrative Agent and (ii) no such
waiver and no such amendment, supplement or modification shall (a) increase or
extend the Commitment of any Bank, the maturity of any Note or any installment
thereof, or reduce the rate or extend the time of payment of interest thereon
(other than an amendment of 2.09(c) or waiver of the obligation of the Company
to pay any increased interest pursuant to 2.09(c) which may be approved by the
Majority Banks), or reduce the amount or extend the time of payment of any fee
payable to any Bank hereunder, or change the amount of any Bank’s Commitment
(other than as provided in Section 2.5), without the consent of the Bank
affected thereby, or (b) amend, modify or waive any provision of this subsection
or reduce the percentage specified in the definition of Majority Banks, or
consent to the assignment or transfer by the Company of any of its rights and
obligations under this Agreement, or waive the conditions precedent to the
making of any Loan set forth in subsection 4.2, in each case without the written
consent of all the Banks, (c) amend, modify or waive any provision of Section 8
without the written consent of the then Administrative Agent, (d) amend, modify
or waive any provision of the Loan Documents affecting the rights or duties of
the Administrative Agent under any Loan Document without the written consent of
the Administrative Agent in addition to the Banks required hereinabove to take
such action. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Banks and shall be binding upon the Company,
the Banks, the Administrative Agent and all future holders of the Notes. In the
case of any waiver, the Company, the Banks and the Administrative Agent shall be
restored to their former position and rights hereunder and under the outstanding
Notes, and any Default or Event of Default waived shall be deemed to be cured
and not continuing; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.

9.2 Notices. (a) Except as otherwise provided in subsection (b) below, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy,) and, unless otherwise
expressly provided herein, shall be deemed to

 

44



--------------------------------------------------------------------------------

have been duly given or made when delivered by hand, or five days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Company and the Administrative
Agent, and as set forth in Schedule 1.1 in the case of the other parties hereto,
or to such other address as may be hereafter notified by the respective parties
hereto and any future holders of the Notes:

 

The Company:

  

The Western Union Company

12500 E. Mt. Belford Ave. M22B1

Englewood, CO 80112

Attention: Treasurer

Telecopy: (720) 332-0507

Confirmation Telephone: (720) 332-5269

with a copy of

any notice to

the Company to:

  

The Western Union Company

12500 E. Mt. Belford Ave. M21A2

Englewood, CO 80112

Attention: General Counsel’s Office

Telecopy: (720) 332-3840

Confirmation Telephone: (720) 332-5683

The Administrative

Agent:

  

Wells Fargo Bank, National Association, as

Administrative Agent

201 3rd Street

San Francisco, CA 94103

Attention: Melvin Bramlette

Telecopier: (415) 512-9408/ 546-6353

Telephone: (415) 477-5418

provided that any notice, request or demand to or upon the Administrative Agent
or the Banks pursuant to subsection 2.3, 2.5, 2.6 or 2.7 shall not be effective
until received.

(b) So long as Wells Fargo or any of its Affiliates is the Administrative Agent,
the Company shall use commercially reasonable efforts to deliver to the
Administrative Agent materials required to be delivered pursuant to Section 5.1
in an electronic medium in a format acceptable to the Administrative Agent and
the Company by e-mail at bramletm@wellsfargo.com and AgentSF@wellsfargo.com. The
Company agrees that the Administrative Agent may make such materials, and,
without warranty or liability to the Company, other written information,
documents, instruments and other material relating to the Company, any of its
Subsidiaries or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Banks by posting such notices on a
confidential basis on DebtX or a substantially similar electronic system (the
“Platform”) mutually acceptable to the Administrative Agent and the Company. The
Company acknowledges that (i) the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution, (ii) the Platform is provided “as is”
and “as available” and (iii) neither the Administrative Agent nor any of its
Affiliates warrants the accuracy, adequacy or

 

45



--------------------------------------------------------------------------------

completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform in the
absence of gross negligence or willful misconduct of the Administrative Agent or
its Affiliates. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.

(c) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address as set forth above, and each Bank
agrees that notice to it (as provided in the next sentence) (a “Notice”)
specifying that any Communications have been posted to the Platform, in each
case, shall constitute effective delivery of such information, documents or
other materials to the Administrative Agent and such Bank for purposes of this
Agreement; provided that if requested by any Bank the Administrative Agent shall
deliver a copy of the Communications to such Bank by email or telecopier. Each
Bank agrees (i) to notify the Administrative Agent in writing of such Bank’s
e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Bank becomes
a party to this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Bank)
and (ii) that any Notice may be sent to such e-mail address.

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Notes.

9.5 Payment of Expenses and Taxes. The Company agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the Notes and
any other documents prepared in connection herewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, (b) to pay or reimburse each Bank and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the Notes and any such other
documents, including, without limitation, fees and disbursements of counsel to
the Administrative Agent and to the several Banks, (c) to pay, and indemnify and
hold harmless each Bank and the Administrative Agent from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other taxes, if any, which may be payable
or

 

46



--------------------------------------------------------------------------------

determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the Notes and any such other documents, and
(d) to pay, and indemnify and hold harmless each Bank and the Administrative
Agent and each of their respective officers, directors, employees and affiliates
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the Notes, and any such other
documents (all the foregoing, collectively, the “indemnified liabilities”),
provided, that the Company shall have no obligation hereunder to the
Administrative Agent or any Bank with respect to indemnified liabilities arising
from (i) the gross negligence or willful misconduct of the Administrative Agent
or such Bank, (ii) legal proceedings commenced or claims against the
Administrative Agent or such Bank by any security holder or creditor thereof
arising out of and based upon rights afforded any such security holder or
creditor solely in its capacity as such, (iii) legal proceedings commenced or
claims against the Administrative Agent or such Bank by any other Bank or by any
Transferee or (iv) claims settled without the consent of the Company. In the
case of any investigation, litigation or other proceeding or action to which the
indemnity in this subsection 9.5 applies, such indemnity shall be effective
whether or not such investigation, litigation or other proceeding or action is
brought by the Company or any affiliate of the Company, whether or not the party
seeking indemnity is otherwise a party thereto and whether or not any aspect of
the transactions contemplated hereby is consummated. The agreements in this
subsection shall survive repayment of the Notes and all other amounts payable
hereunder.

9.6 Successors and Assigns; Participations; Purchasing Banks.

(a) This Agreement shall be binding upon and inure to the benefit of the
Company, the Banks, the Administrative Agent, all future holders of the Notes
and their respective successors and assigns, except that the Company may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Bank.

(b) Any Bank may, in accordance with applicable law, sell to one or more banks
or other entities (other than the Company or any of its Subsidiaries) which are
not Competitors (“Participants”) participating interests in any Loan owing to
such Bank, any Note held by such Bank, the Commitment of such Bank or any other
interest of such Bank hereunder, provided that with respect to any such sale of
a participating interest, the Bank selling such participating interest must
retain the right to make all determinations under this Agreement other than
requests for (i) reductions in the principal amount of the Loans,
(ii) reductions in the interest rates payable on the Loans, (iii) reductions in
the facility fee payable to such selling Bank pursuant to subsection 2.4 and
(iv) waivers and extensions in respect of payment dates on account of principal
of the Loans, Interest Payment Dates and the dates on which such facility fee is
payable. In the event of any such sale by a Bank of participating interests to a
Participant, such Bank’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Bank shall remain solely
responsible for the performance thereof, such Bank shall remain the holder of
any such Note for all purposes under this Agreement, and the Company and

 

47



--------------------------------------------------------------------------------

the Administrative Agent shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement.
The Company agrees that if amounts outstanding under this Agreement and the
Notes are due or unpaid, or shall have been declared or shall have become due
and payable upon the occurrence of an Event of Default, each Participant shall
be deemed to have the right of setoff in respect of its participating interest
in amounts owing under this Agreement and any Note to the same extent as if the
amount of its participating interest were owing directly to it as a Bank under
this Agreement or any Note, provided that such Participant shall only be
entitled to such right of setoff if it shall have agreed in the agreement
pursuant to which it shall have acquired its participating interest to share
with the Banks the proceeds thereof as provided in subsection 9.7. The Company
also agrees that each Participant shall be entitled to the benefits of
subsections 2.14, 2.15 and 2.16 with respect to its participation in the
Commitments and the Loans outstanding from time to time; provided that no
Participant shall be entitled to receive any greater amount pursuant to such
subsections than the transferor Bank would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Bank
to such Participant had no such transfer occurred.

(c) Any Bank may, in accordance with applicable law and with the consent of the
Administrative Agent (which shall not be unreasonably withheld) at any time sell
to any Bank or any affiliate thereof (but only if such affiliate’s Short-Term
Ratings equal or exceed the Short-Term Ratings of such selling Bank) and, with
the consent of the Company (unless there is an Event of Default under clause
(a) or (g) of Article VII occurring or continuing) and the Administrative Agent
(which in each case shall not be unreasonably withheld), to one or more
additional banks or financial institutions other than the Company or any of its
Subsidiaries (“Purchasing Banks”) all or any part of its rights and obligations
under this Agreement and its Note pursuant to a Commitment Transfer Supplement,
substantially in the form of Exhibit D (a “Commitment Transfer Supplement”),
executed by such Purchasing Bank, such transferor Bank (and, in the case of a
Purchasing Bank that is not then a Bank or an affiliate thereof, by the Company
and the Administrative Agent) and delivered to the Administrative Agent for its
acceptance and recording in the Register, provided that (i) in connection with
such sale, such transferor Bank must transfer all of its outstanding Commitment
to such Purchasing Bank or, if no Commitments are then in effect, such
transferor Bank must transfer all of the unpaid Loans held by such Bank to such
Purchasing Bank or (ii) after giving effect to such sale the outstanding
Commitment of such transferor Bank must equal or exceed $10,000,000, provided,
further, with respect to a Purchasing Bank which was not a Bank or an affiliate
of a Bank prior to such sale, the outstanding Commitment of such Purchasing Bank
after giving effect to such sale must equal or exceed $10,000,000, unless the
Company and the Administrative Agent otherwise agree. Upon such execution,
delivery, acceptance and recording, from and after the Transfer Effective Date
determined pursuant to (and as defined in) such Commitment Transfer Supplement,
(x) the Purchasing Bank thereunder shall be a party hereto and, to the extent
provided in such Commitment Transfer Supplement, (in addition to any such rights
and obligations theretofore held by it) have the rights and obligations of a
Bank hereunder with a Commitment as set forth therein, and (y) the transferor
Bank thereunder shall, to the extent provided in such Commitment Transfer
Supplement, be released from its

 

48



--------------------------------------------------------------------------------

obligations under this Agreement (and, in the case of a Commitment Transfer
Supplement covering all or the remaining portion of a transferor Bank’s rights
and obligations under this Agreement, such transferor Bank shall cease to be a
party hereto, provided, that it is expressly understood and agreed that such
transferor Bank shall retain (x) all of such transferor Bank’s rights under
subsections 2.14, 2.15, 2.16 and 9.5 of this Agreement with respect to any cost,
reduction or payment incurred or made prior to the Transfer Effective Date
determined pursuant to such Commitment Transfer Supplement, including, without
limitation the rights to indemnification and to reimbursement for taxes, costs
and expenses and (y) all of such transferor Bank’s obligations under Section 8.7
to the extent any claim thereunder relates to an event arising prior to the
Transfer Effective Date determined pursuant to such Commitment Transfer
Supplement). Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Bank and the resulting adjustment of Commitments and
Commitment Percentages arising from the purchase by such Purchasing Bank of all
or a portion of the rights and obligations of such transferor Bank under this
Agreement and the Notes. On or prior to the Transfer Effective Date determined
pursuant to such Commitment Transfer Supplement, the Company, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note a new Note to the order of such Purchasing Bank in an
amount equal to the Commitment assumed by it pursuant to such Commitment
Transfer Supplement and, if the transferor Bank has retained a Commitment
hereunder, a new Note to the order of the transferor Bank in an amount equal to
the Commitment retained by it hereunder. Such new Notes shall be dated the
Closing Date and shall otherwise be in the form of the Notes replaced thereby.
The Note surrendered by the transferor Bank shall be returned by the
Administrative Agent to the Company marked “cancelled”.

(d) The Administrative Agent shall maintain at its address referred to in
subsection 9.2 a copy of each Commitment Transfer Supplement delivered to it and
a register (the “Register”) for the recordation of the names and addresses of
the Banks and the Commitment of, and principal amount of the Loans owing to,
each Bank from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Company, the Administrative Agent and the
Banks may treat each Person whose name is recorded in the Register as the owner
of each Loan recorded therein for all purposes of this Agreement. The Register
shall be available for inspection by the Company or any Bank at any reasonable
time and from time to time upon reasonable prior notice.

(e) Upon its receipt of a Commitment Transfer Supplement executed by a
transferor Bank and Purchasing Bank (and, in the case of a Purchasing Bank that
is not then a Bank or an affiliate thereof, by the Company and the
Administrative Agent) together with payment to the Administrative Agent, in the
case of a Purchasing Bank that is not then a Bank or an affiliate thereof, of a
registration and processing fee of $3,500 by the transferor Bank, the
Administrative Agent shall (i) promptly accept such Commitment Transfer
Supplement and (ii) on the Transfer Effective Date determined pursuant thereto
record the information contained therein in the Register and give notice of such
acceptance and recordation to the Banks and the Company.

 

49



--------------------------------------------------------------------------------

(f) Subject to subsection 9.9, the Company authorizes each Bank to disclose to
any Participant or Purchasing Bank (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Bank’s possession
concerning the Company and its affiliates which has been delivered to such Bank
by or on behalf of the Company pursuant to this Agreement or which has been
delivered to such Bank by or on behalf of the Company in connection with such
Bank’s credit evaluation of the Company and its affiliates prior to becoming a
party to this Agreement.

(g) If, pursuant to this subsection, any interest in this Agreement or any Note
is transferred to any Transferee which is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code), the transferor Bank shall
require such Transferee, concurrently with the effectiveness of such transfer,
to deliver (i) two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI or successor applicable form, as the case may be
or (ii) in the case of such a Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Bank is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) two
duly completed copies of United States Internal Revenue Service Form W-8BEN, in
each case certifying such Bank’s entitlement to a complete exemption from United
States withholding tax with respect to interest payments to be made under this
Agreement and under any Note. The transferor Bank shall also require such
Transferee (i) to represent to the transferor Bank (for the benefit of the
transferor Bank, the Administrative Agent and the Company) that under applicable
law and treaties no taxes will be required to be withheld by the Administrative
Agent, the Company or the transferor Bank with respect to any payments to be
made to such Transferee in respect of the Loans, (ii) to agree (for the benefit
of the transferor Bank, the Administrative Agent and the Company) to provide the
transferor Bank (and, in the case of any Purchasing Bank registered in the
Register, the Administrative Agent and the Company) new such form or successor
applicable form upon the expiration or obsolescence of any previously delivered
forms and comparable statements in accordance with applicable U.S. laws and
regulations and amendments duly executed and completed by such Transferee and
(iii) to comply from time to time with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.

(h) Nothing herein shall prohibit any Bank from pledging or assigning any Note
to any Federal Reserve Bank in accordance with applicable law.

(i) After consultation with, and upon notice (which notice shall set forth the
effective date thereof) to and with the prior consent of the Company, the
Administrative Agent may, on or before January 15, 2009, cause one or more
Purchasing Banks to become a Bank party to this Agreement (it being understood
that, notwithstanding any approval or consent requirement contained in the
definition of “Purchasing Bank” or elsewhere in this Agreement, such Purchasing
Bank may become a party to this Agreement without the approval or consent of any
Bank and that, notwithstanding anything to the contrary contained in this
Agreement, such Purchasing Bank may become a party to this Agreement without the
execution and delivery of a Commitment Transfer

 

50



--------------------------------------------------------------------------------

Supplement or other compliance with the provisions of Section 9.6(c)) by the
execution and delivery by such Purchasing Bank to the Administrative Agent of a
signature page to this Agreement setting forth the Commitment of such Purchasing
Bank, which shall be in the amount of at least $10,000,000. Such execution and
delivery shall constitute the agreement of such Purchasing Bank to become a Bank
party to this Agreement and the assumption by such Purchasing Bank of the
Commitment set forth on such signature page and shall be effective to cause the
Commitment of one or more of the existing Banks specified by the Administrative
Agent in such notice to be assigned to such Purchasing Bank in an amount for
each such Bank of not less than $1,000,000 (as specified in such notice) and in
an aggregate amount for all such Banks equal to the amount of the Commitment
assumed by such Purchasing Bank. Concurrently with the effectiveness thereof,
the Company shall repay outstanding Loans so that the outstanding Loans owing to
any Bank whose Commitment is assigned pursuant to this Section do not exceed the
reduced amount of such Commitment and, thereafter, the Company shall, if
necessary, borrow Loans from the Purchasing Banks and/or prepay any Loans
outstanding for the sole purpose of insuring that the Loans (including, without
limitation, the Types thereof and Interest Periods with respect thereto) shall
be held by the Banks pro rata according to their revised applicable shares. The
transactions contemplated by this Section shall not increase the aggregate
Commitments and shall be in addition to, but shall not (except as expressly set
forth in this Section) limit the rights and obligations of the Company, any Bank
or the Administrative Agent under, Section 9.6. The Administrative Agent is
authorized and directed to amend and distribute to the Banks (including any new
Banks added pursuant to this Section) a revised Schedule 1.1 that give effect to
transactions effected pursuant to this Section.

9.7 Adjustments; Set-off.

(a) If any Bank (a “benefitted Bank”) shall at any time receive any payment of
all or part of its Loans then payable, or interest then payable thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7(g), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Bank, if any, in respect of such other Bank’s
Loans then payable, or interest then payable thereon, such benefitted Bank shall
purchase for cash from the other Banks such portion of each such other Bank’s
Loans or such interest thereon, or shall provide such other Banks with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefitted Bank to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Banks; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefitted Bank, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. The Company agrees that each Bank so purchasing a portion of another
Bank’s Loans or interest thereon may exercise all rights of payment (including,
without limitation, rights of set-off) with respect to such portion as fully as
if such Bank were the direct holder of such portion.

(b) In addition to any rights and remedies of the Banks provided by law, if an
Event of Default has occurred and is continuing, each Bank and each of its
Affiliates

 

51



--------------------------------------------------------------------------------

shall have the right, without prior notice to the Company, any such notice being
expressly waived by the Company to the extent permitted by applicable law, upon
any amount becoming due and payable by the Company hereunder or under the Notes
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Bank, any of its Affiliates or any branch or agency thereof to or
for the credit or the account of the Company. The aforesaid right of set-off may
be exercised by such Bank and each of its Affiliates against the Company or
against any trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver or execution, judgment or attachment creditor of
the Company, or against anyone else claiming through or against the Company or
any such trustee in bankruptcy, debtor in possession, assignee for the benefit
of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Bank or its Affiliates prior to the occurrence of any Event of
Default. Each Bank agrees promptly to notify the Company and the Administrative
Agent after any such set-off and application made by such Bank or its
Affiliates, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

9.8 Table of Contents and Section Headings. The table of contents and the
section and subsection headings herein are intended for convenience only and
shall be ignored in construing this Agreement.

9.9 Confidentiality. Each of the Banks and the Administrative Agent agrees to
keep confidential (and to cause its officers, directors, employees, agents and
representatives, and its Affiliates’ officers, directors, employees, agents and
representatives who gain access to Confidential Materials (as defined below), to
keep confidential) any information which is or has been obtained pursuant to the
terms of this Agreement (including, without limitation, subsection 5.4(b))
(collectively, the “Confidential Materials”), except that such Bank or the
Administrative Agent, as the case may be, shall be permitted to disclose the
Confidential Materials (a) to such of the officers, directors, employees,
agents, independent auditors and representatives of the Bank or any of its
Affiliates as need to know such Confidential Materials in connection with its
administration of its Commitment and Loans (provided such persons are informed
of the confidential nature of the Confidential Materials and the restrictions
imposed by this subsection), (b) to the extent required by law (including,
without limitation disclosure to bank examiners and regulatory officials or
self-regulatory bodies) or legal process (in which event such Bank or the
Administrative Agent, as the case may be, will promptly notify the Company of
any such requirement), (c) to the extent such Confidential Materials become
publicly available other than as a result of a breach of the provisions of this
subsection, (d) to the extent the Company shall have consented to such
disclosure in writing, (e) to a prospective Transferee which agrees in writing
to be bound by the terms of this subsection as if it were a Bank party to this
Agreement, (f) to a Governmental Authority in connection with litigation
involving this Agreement or the Notes, (g) to Gold Sheets and other similar bank
trade publications; such information to consist of deal terms and other
information regarding the credit facilities evidenced by this Agreement
customarily found in such publications and (h) in connection with any suit,
action or proceeding for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its

 

52



--------------------------------------------------------------------------------

claims, rights, remedies or interests under or in connection with this Agreement
or any other Loan Document; provided that in no event shall any such Bank or the
Administrative Agent disclose any of the Confidential Materials to any of its
Excluded Individuals.

9.10 Patriot Act Notice. Each Bank and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Company that, pursuant to
the requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001 (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Company, which information includes
the name and address of the Company and other information that will allow such
Bank or the Administrative Agent, as applicable, to identify the Company in
accordance with the Patriot Act.

9.11 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.

9.12 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.13 Integration. This Agreement represents the entire agreement of the Company,
the Administrative Agent and the Banks with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any Bank relative to subject matter hereof not
expressly set forth or referred to herein or in the Notes.

9.14 GOVERNING LAW. THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.15 Submission To Jurisdiction; Waivers. Each of the Company, the
Administrative Agent and the Banks hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Notes, or for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the Courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

53



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in subsection 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

9.16 Acknowledgements. Each of the Company, the Administrative Agent and the
Banks hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the Notes;

(b) neither the Administrative Agent nor any Bank has any fiduciary relationship
to the Company, and the relationship between the Administrative Agent and the
Banks, on the one hand, and the Company, on the other hand, is solely that of
debtor and creditor; and

(c) no joint venture exists among the Banks or among the Company and the Banks.

9.17 WAIVERS OF JURY TRIAL. THE COMPANY, THE ADMINISTRATIVE AGENT AND THE BANKS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR THE NOTES AND FOR ANY COUNTERCLAIM
THEREIN.

9.18 Effectiveness. This Agreement shall become effective on the date on which
all of the conditions set forth in Section 4.1 have been satisfied or waived by
the Banks and all of the parties have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative Agent
pursuant to Section 9.2 or, in the case of the Banks, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.

9.19 No Fiduciary Duty. The Administrative Agent, each Bank and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Company. The Company agrees
that nothing in this Agreement or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and the Company, its stockholders or its affiliates. The
Company acknowledges and agrees that (i) the transactions contemplated by this
Agreement are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Company, on the other, (ii) in connection therewith and with
the process leading to such transaction each of

 

54



--------------------------------------------------------------------------------

the Lenders is acting solely as a principal and not the agent or fiduciary of
the Company, its management, stockholders, creditors or any other person,
(iii) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Company with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Lender or any of its affiliates has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company further acknowledges
and agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto. The Company agrees
that it will not claim that any Lender has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 

COMPANY:   THE WESTERN UNION COMPANY,   a Delaware corporation   By:  

/s/    Brad A. Windbigler

  Name:   Brad A. Windbigler   Title:   Assistant Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

AND BANKS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Bank

  By:  

/s/    Gavin S. Holles

  Name:   Gavin S. Holles   Title:   Senior Vice President



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.

 

By:

 

/s/    Kevin McMahon

  Name:   Kevin McMahon   Title:   Senior Vice President



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION

By:  

/s/    BLAKE MALIA

Name:   BLAKE MALIA Title:   ASSISTANT VICE PRESIDENT



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

By:  

/s/    DAVID MAHMOOD

Name:   DAVID MAHMOOD Title:   MANAGING DIRECTOR



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:  

/s/    Eric H. Pratt

Name:   Eric H. Pratt Title:   Vice President



--------------------------------------------------------------------------------

Schedule 1.1

BANKS AND COMMITMENTS

 

Lender

   Commitments    Commitment
Percentage  

Wells Fargo Bank, N.A.

MAC A0112-101

550 California Street, 10th Floor

San Francisco, CA 94104

Attn: Gavin S. Holles

T: 415-396-1648

F: 415-673-1607

E: gavin.s.holles@wellsfargo.com

   $ 150,000,000.00    30.0 %

Bank of America, N.A.

   $ 150,000,000.00    30.0 %

U.S. Bank, National Association

   $ 100,000,000.00    20.0 %

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

Attn: Bammy Adedugbe

T: 713.750.2351

F: 713.750.2932

E: bammy.x.adedugbe@jpmchase.com

   $ 50,000,000.00    10.0 %

The Bank of Nova Scotia

720 King Street West, 2nd Floor

Toronto, Ontario, M5V 1T3

Attn: Geraldine Lim

T: 212.225.5705

F: 212.225.5709

E: geraldine_lim@scotiacapital.com

   $ 50,000,000.00    10.0 %

Total:

   $ 500,000,000    100.0 %



--------------------------------------------------------------------------------

Schedule 3.6

to the Revolving Credit Agreement

None